



Exhibit 10.1


SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of April 10,
2019, is entered into by and between Evofem Biosciences, Inc., a Delaware
corporation (the “Company”), and each of those entities listed as a Purchaser on
the Schedule of Purchasers attached as Exhibit A hereto (the “Schedule of
Purchasers”). Such entities are hereinafter collectively referred to herein as
“Purchasers” and each individually as a “Purchaser.”
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act of 1933, as amended (the “Securities Act”) contained in Section
4(a)(2) thereof and/or Regulation D, the Company desires to issue and sell to
each Purchaser, and each Purchaser, severally and not jointly, desires to
purchase from the Company, (i) shares (the “Shares”) of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”) and (ii) warrants in the
forms attached hereto in Exhibit B-1 and Exhibit B-2 to purchase Common Stock
(each, a “Common Warrant” and collectively, the “Common Warrants” and
collectively with the Shares, the “Securities”).
WHEREAS, in connection with the consummation of the purchase and sale of the
Securities, the Company and each Purchaser shall execute and deliver the
Registration Rights Agreement, in the form attached hereto as Appendix III (the
“Registration Rights Agreement”).
WHEREAS, in connection with the consummation of the purchase and sale of the
Securities, the Company, Invesco Asset Management Limited (“Invesco”), acting as
agent for and on behalf of its discretionary managed clients (the “Invesco
Funds”), and Woodford Investment Management Limited acting on behalf of funds
under its management (“WIM”) will enter into the Voting and Support Agreement,
in the form attached hereto as Appendix IV (the “Voting and Support Agreement”).
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
SECTION 1.DEFINITIONS
In addition to the terms defined elsewhere in this Agreement, the following
terms have the meanings set forth in this Section 1:
“Closing” means each of the First Closing and the Second Closing, as
appropriate.
“Commission” means the U.S. Securities and Exchange Commission.
“Common Stock” shall have the meaning ascribed to such term in the recitals to
this Agreement.


1

--------------------------------------------------------------------------------





“Common Warrants” shall have the meaning ascribed to such term in the recitals
to this Agreement.
“Common Warrant Shares” means the shares of Common Stock issuable upon exercise
of the Common Warrants.
“Company” shall have the meaning ascribed to such term in the recitals to this
Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Cap” has the meaning set forth in Section 2.4(a).
“First Closing” has the meaning set forth in Section 3.1(a).
“First Closing Date” has the meaning set forth in Section 3.1(a).
“First Closing Purchase Amount” means, as to a Purchaser, the aggregate amount
to be paid for the First Closing Securities purchased hereunder as specified
opposite such Purchaser’s name on Exhibit A attached hereto, under the column
entitled “Aggregate Purchase Price of First Closing Securities,” in United
States Dollars and in immediately available funds.
“First Closing Securities” means the Shares and the Common Warrants sold in the
First Closing.
“First Closing Shares” has the meaning set forth in Section 2.1.
“First Closing Common Warrants” has the meaning set forth in Section 2.1.
“Per Unit Purchase Price” has the meaning set forth in Section 2.1.
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
“Purchase Notice” has the meaning set forth in Section 2.2.
“Purchase Right” has the meaning set forth in Section 2.2.
“Registration Rights Agreement” has the meaning ascribed to such term in the
recitals to this Agreement.
“SEC Documents” has the meaning set forth in Section 4.5.
“Second Closing” has the meaning set forth in Section 3.2(a).
“Second Closing Date” has the meaning set forth in Section 3.2(a).


2







--------------------------------------------------------------------------------





“Second Closing Purchase Amount” means, as to a Purchaser, the aggregate amount
to be paid for the Second Closing Securities purchased hereunder as specified
opposite such Purchaser’s name on Exhibit A attached hereto, under the column
entitled “Aggregate Purchase Price of Second Closing Securities,” in United
States Dollars and in immediately available funds.
“Second Closing Securities” means the Shares and the Common Warrants sold in the
Second Closing.
“Second Closing Shares” has the meaning set forth in Section 2.2.
“Second Closing Common Warrants” means has the meaning set forth in Section 2.2.
“Securities” shall have the meaning ascribed to such term in the recitals to
this Agreement.
“Securities Act” means the Securities Act of 1933, as amended.
“Stockholder Approval” means such approval as may be required by the applicable
rules and regulations of the Nasdaq Stock Market (or any successor entity) from
the stockholders of the Company with respect to the transactions contemplated by
the Transaction Documents, including the issuance of any Second Closing
Securities and any Shares of Common Stock issuable upon exercise of the Common
Warrants.
“Stockholder Meeting” has the meaning set forth in Section 8.7.
“Transaction Documents” means this Agreement, the Common Warrants, the
Registration Rights Agreement, the Voting and Support Agreement, all exhibits
and schedules thereto and hereto and any other documents or agreements executed
in connection with the transactions contemplated hereunder.
“Voting and Support Agreement” has the meaning ascribed to such term in the
recitals to this Agreement.
“Warrant Exercise Price” has the meaning set forth in Section 2.1.
SECTION 2.    PURCHASE AND SALE OF THE SHARES AND COMMON WARRANTS
2.1    First Closing. On the First Closing Date, upon the terms and subject to
the conditions set forth herein, the Company will issue and sell to PDL
BioPharma, Inc., and PDL BioPharma, Inc. will purchase, (a) the number of Shares
set forth under the heading “Number of Shares to be Purchased in the First
Closing” on Exhibit A attached hereto (the “First Closing Shares”) and (b)
Common Warrants to purchase 0.25 shares of Common Stock for every one Share
purchased in the First Closing (for the avoidance of doubt, the respective
numbers of Common Warrant Shares issuable upon exercise of the Common opposite
the names of the Purchasers under the heading “Number of Common Warrant Shares
Underlying Common Warrants Purchased in the First Closing” on Exhibit A attached
hereto) (the “First Closing Common Warrants”), at a price per Share and
accompanying Common Warrant equal to $4.50 (the “Per Unit Purchase Price”). The
Common


3







--------------------------------------------------------------------------------





Warrants shall have an exercise price per Common Warrant Share equal to $6.38
(the “Warrant Exercise Price”).
2.2    Second Closing. On any business day during the period beginning on the
First Closing Date and ending on June 10, 2019, and upon the terms and subject
to the conditions set forth herein, the Purchasers shall have the right and the
option, but not the obligation (the “Purchase Right”), by delivery to the
Company of a purchase notice signed by each Purchaser (the “Purchase Notice”),
to require the Company to issue and sell to each Purchaser, in which case each
Purchaser shall purchase, severally and not jointly, (a) the respective number
of Shares set forth opposite the names of the Purchasers under the heading
“Number of Shares to be Purchased in the Second Closing” on Exhibit A attached
hereto (the “Second Closing Shares”) and (b) Common Warrants to purchase 0.25
shares of Common Stock for every one Share purchased in the Second Closing (for
the avoidance of doubt, the respective numbers of Common Warrant Shares issuable
upon exercise of the Common Warrants to be purchased at the Second Closing are
set forth opposite the names of the Purchasers under the heading “Number of
Common Warrant Shares Underlying Common Warrants Purchased in the Second
Closing” on Exhibit A attached hereto) (the “Second Closing Common Warrants”),
at a price per Share and accompanying Common Warrant equal to the Per Unit
Purchase Price, subject to the purchase rights set forth in Section 8.13. The
Common Warrants shall have an exercise price per Common Warrant Share equal to
the Warrant Exercise Price.
2.3    Adjustments for Stock Dividends and Splits. In the event of any stock
dividend, stock split, combination or other similar recapitalization affecting
the Common Stock and the other anti-dilution events set forth in the Company’s
outstanding warrants after the effectiveness of this Agreement and prior to the
First Closing or the Second Closing, as the case may be, the number of shares of
Common Stock to be sold to a Purchaser in such Closing, the number of Common
Warrant Shares issuable upon the exercise of the Common Warrants issued in such
Closing, and the Per Unit Purchase Price and the Warrant Exercise Price for such
Closing, shall be appropriate adjusted and Exhibit A attached hereto shall be
updated accordingly.
2.4    Compliance with Rules of Principal Market.
(a)     The Company shall not issue or sell (i) such number of First Closing
Securities to any Purchaser pursuant to this Agreement as would result in such
Purchaser (individually or together with any other Person with whom such
Purchaser has identified, or will have identified, itself as part of a “group”
in a public filing made with the Commission involving the Company’s securities)
owning more than 19.99% of the outstanding shares of Common Stock or the voting
power of the Company on a post-transaction basis that assumes that such First
Closing shall have occurred (with such ownership percentage calculated in
accordance with Nasdaq rules relating to compliance with Nasdaq Rule 5635(b))
(the “Exchange Cap”), or (ii) any Second Closing Securities, in each case,
unless and until Stockholder Approval shall have been obtained and become
effective.
(b)    The Company shall not issue any Securities pursuant to this Agreement if
such issuance would reasonably be expected to result in (i) a violation of the
Securities Act or (ii) a breach of the rules and regulations of the Nasdaq Stock
Market (or any successor entity).


4







--------------------------------------------------------------------------------





(c)    The provisions of this Section 2.4 shall be implemented in a manner
otherwise than in strict conformity with the terms hereof only if necessary to
ensure compliance with the Securities Act and the rules and regulations of the
Nasdaq Stock Market.
SECTION 3.    CLOSING AND DELIVERY.
3.1    First Closing.
(a)     Upon the satisfaction of the conditions set forth in Section 6.1, the
completion of the purchase and sale of the First Closing Securities pursuant to
this Agreement (the “First Closing”) shall occur remotely via exchange of
documents and signature on the third trading day following the date hereof or at
such other date and place as may be agreed to by the Company and PDL BioPharma,
Inc. (the date of the First Closing, the “First Closing Date”).
(b)     On the First Closing Date, PDL BioPharma, Inc. shall deliver or cause to
be delivered to the Company the First Closing Purchase Amount via wire transfer
of immediately available funds pursuant to the wire instructions delivered to
PDL BioPharma, Inc. by the Company on or prior to the First Closing Date.
(c)    On the First Closing Date, the Company shall deliver or cause to be
delivered to an account held by Wells Fargo Securities an amount equal to 6% of
the First Closing Purchase Amount via wire transfer of immediately available
funds pursuant to the wire instructions delivered to the Company by Wells Fargo
Securities on or prior to the First Closing Date.
3.2    Second Closing.
(a)    Subject to the satisfaction of the conditions set forth in Section 6.2,
the completion of the purchase and sale of the Second Closing Securities
pursuant to this Agreement (the “Second Closing”) shall occur remotely, if at
all, as soon as reasonably practicable following, and in any event within 3
trading days after, receipt by the Company of the Purchase Notice, or at such
other date and place as may be agreed to by the Company and the Purchasers at
least 5 trading days before such intended other date (the date of the Second
Closing, the “Second Closing Date”).
(b)    On the Second Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company such Purchaser’s Second Closing Purchase Amount via
wire transfer of immediately available funds pursuant to the wire instructions
delivered to such Purchaser by the Company on or prior to the Second Closing
Date.
(c)    On the Second Closing Date, the Company shall deliver or cause to be
delivered to an account held by Wells Fargo Securities an amount equal to 6% of
the Second Closing Purchase Amount via wire transfer of immediately available
funds pursuant to the wire instructions delivered to the Company by Wells Fargo
Securities on or prior to the Second Closing Date.


5







--------------------------------------------------------------------------------





3.3    Issuance and Delivery.
(a)    At each of the First Closing and the Second Closing, if any, the Company
shall issue, deliver or cause to be delivered to each Purchaser the following,
in each case subject to adjustment as provided in Section 2.3: (i) evidence
satisfactory to such Purchaser of book-entry Shares registered in the name of
such Purchaser, in an amount equal to the number of Shares set forth opposite
the name of such Purchaser under the heading “Number of Shares to be Purchased
in the First Closing” or “Number of Shares to be Purchased in the Second
Closing,” as applicable, on Exhibit A attached hereto; and (ii) a Common Warrant
registered in the name of such Purchaser, to purchase up to the number of Common
Warrant Shares set forth opposite the name of such Purchaser under the heading
“Number of Common Warrant Shares Underlying Common Warrants Purchased in the
First Closing” or “Number of Common Warrant Shares Underlying Common Warrants
Purchased in the Second Closing,” as applicable, on Exhibit A attached hereto;
provided, however, that the issue and sale by the Company of the Securities
pursuant to this Agreement shall be subject to the limitations (including, for
the avoidance of doubt, the Exchange Cap with respect to the First Closing
Securities) as provided in Section 2.4; provided, further, that WIM shall only
receive Common Warrants in the form attached hereto in Exhibit B-2.
(b)     The name(s) in which the Securities are to be issued to each Purchaser
are set forth in the Purchaser Questionnaire and the Selling Stockholder Notice
and Questionnaire in the form attached hereto as Appendix I and II (the
“Purchaser Questionnaire” and the “Selling Stockholder Questionnaire”,
respectively), as completed by each Purchaser, which shall be provided to the
Company no later than the date hereof.
3.4    Delivery of the Registration Rights Agreement. As of the date hereof, the
Company and each Purchaser (in the case of Invesco, as agent for and on behalf
of the Invesco Funds) shall execute and deliver the Registration Rights
Agreement, pursuant to which the Company will agree to provide certain
registration rights in respect of the resale by the Purchasers of the Securities
under the Securities Act, and the rules and regulations promulgated thereunder.
SECTION 4.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
Except as set forth on the Schedule of Exceptions delivered to the Purchasers
concurrently with the execution of this Agreement (the “Schedule of Exceptions”)
or as otherwise described in the SEC Documents (as defined below) prior to the
date hereof, which disclosures qualify these representations and warranties in
their entirety, the Company hereby represents and warrants as of the date
hereof, as follows:
4.1    Organization. The Company and each of its subsidiaries are duly
organized, validly existing as a corporation or other legal entity and in good
standing (or the foreign equivalent thereof) under the laws of their respective
jurisdictions of organization. The Company and each of its subsidiaries are duly
licensed or qualified as a foreign corporation or other legal entity for
transaction of business and in good standing under the laws of each other
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such license or qualification,
and have all corporate power and authority necessary to own or hold their
respective properties and to conduct their respective businesses in which they
are engaged as described in the


6







--------------------------------------------------------------------------------





SEC Documents (as defined below), except where the failure to be so qualified or
in good standing or have such power or authority would not, individually or in
the aggregate, have a material adverse effect or would reasonably be expected to
have a material adverse effect on or affecting the assets, business, operations,
earnings, properties, condition (financial or otherwise), prospects,
stockholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole, prevent or materially interfere with the
consummation of the transactions contemplated hereby, materially lengthen the
anticipated timing of regulatory acceptance and approval for any of the
Company’s multi-purpose vaginal pH regulator (“MVP-R”) gel product candidates
(including Amphora), adversely and materially impact the Company’s intellectual
property rights regarding its MVP-R gel technology (including, for the avoidance
of doubt, licensed intellectual property), or adversely and materially impact
the anticipated market opportunity for any of the Company’s products (a
“Material Adverse Effect”).
4.2    Subsidiaries. Except as set forth in the SEC Documents, the Company owns,
directly or indirectly, all of the equity interests in each of its subsidiaries
free and clear of any lien, charge, security interest, encumbrance, right of
first refusal or other restriction, and all the equity interests of the
subsidiaries are validly issued and are fully paid, nonassessable and free of
preemptive and similar rights. No subsidiary is currently prohibited, directly
or indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company.
4.3    Corporate Power; Authorization. The Company has all requisite corporate
power, and has taken all requisite corporate action, to execute and deliver the
Transaction Documents, sell and issue the Securities as contemplated by the
Transaction Documents and carry out and perform all of its obligations under the
Transaction Documents. Each Transaction Document constitutes the legal, valid
and binding obligation of the Company, enforceable in accordance with its terms,
except to the extent that (i) enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles and (ii) the
indemnification provisions of the Registration Rights Agreement may be limited
by federal or state securities Laws or public policy considerations in respect
thereof.
4.4    Issuance and Delivery of the Securities. The Securities have been duly
authorized for issuance and sale pursuant to this Agreement and, when issued and
delivered by the Company against payment therefor pursuant to this Agreement,
will be duly and validly issued, fully paid and nonassessable, free and clear of
any pledge, lien, encumbrance, security interest or other claim, including any
statutory or contractual preemptive rights, resale rights, rights of first
refusal or other similar rights, except for restrictions on transfer set forth
in the Transaction Documents or imposed by applicable securities laws, and,
assuming the accuracy of the representations made by each Purchaser in Section
5, will be delivered in compliance with all applicable federal and state
securities laws. The Common Warrant Shares have been duly and validly authorized
and reserved for issuance and, upon exercise of the Common Warrants in
accordance with their terms, including the payment of any exercise price
therefor, will be validly issued, fully paid and nonassessable and will be sold
free and clear of any pledge, lien, encumbrance, security interest or other
claim, including any statutory or contractual preemptive rights, resale rights,
rights of first refusal or other similar rights,


7







--------------------------------------------------------------------------------





and, assuming the accuracy of the representations and warranties in Section 5,
will be delivered in compliance with all applicable federal and state securities
laws. The Company has reserved from its duly authorized capital stock a number
of shares of Common Stock for issuance of the Securities. Assuming the accuracy
of the representations made by each Purchaser in Section 5, the offer and
issuance by the Company of the Shares is exempt from registration under the
Securities Act.
4.5    SEC Documents. Since January 17, 2018, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission under Sections 13, 14(a) and 15(d) of the Exchange Act in the two
years preceding the date hereof on a timely basis, except where the failure to
file on a timely basis would not have or reasonably be expected to result in a
Material Adverse Effect. As of their respective filing dates (or, if amended
prior to the date of this Agreement, when amended), all documents filed by the
Company on or following January 17, 2018 with the Commission (the “SEC
Documents”) complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder. None of the SEC Documents as of their respective dates contained any
untrue statement of material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
4.6    Financial Statements. The financial statements of the Company, together
with the related notes and any supporting schedules thereto, included in the SEC
Documents (the “Financial Statements”) present fairly, in all material respects,
the consolidated financial condition, results of operations and cash flows of
the Company and each of its subsidiaries as of and at the dates indicated and
the results of their operations and cash flows for the periods specified as of
the dates and for the periods indicated. The Financial Statements and any
supporting schedules have been prepared in conformity with generally accepted
accounting principles as applied in the United States (“GAAP”) applied on a
consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto. Deloitte & Touche LLP, who have certified
certain financial statements of the Company and its subsidiaries included in or
incorporated by reference into the SEC Documents is an independent registered
public accounting firm with respect to the Company and its subsidiaries within
the meaning of Article 2-01 of Regulation S-X and the Public Company Accounting
Oversight Board (United States) (the “PCAOB”). To the Company’s knowledge,
Deloitte & Touche LLP is not in violation of the auditor independence
requirements of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder or implementing the provisions thereof (the
“Sarbanes-Oxley Act”) with respect to the Company.
4.7    Capitalization. The authorized capital stock of the Company consists of
300,000,000 shares of common stock and 5,000,000 shares of undesignated
preferred stock. There are no other shares of any other class or series of
capital stock of the Company issued or outstanding. The Company has not issued
any capital stock since the date of its most recently filed SEC Document other
than to reflect stock option and warrant exercises and vesting of restricted
stock units that do not, individually or in the aggregate, have a material
affect on the issued and outstanding capital stock, options and other
securities. As of March 31, 2019, there were (i) 28,712,174 shares of the
Company’s Common Stock issued (including 510,500 shares of unvested restricted
stock) and outstanding and no shares of the Company’s preferred stock issued and
outstanding; (ii) options to


8







--------------------------------------------------------------------------------





purchase 5,767,002 shares of the Company’s Common Stock outstanding; (iii) no
unvested restricted stock units and (iv) warrants to purchase 3,587,853 shares
of the Company’s Common Stock outstanding. There are no bonds, debentures, notes
or other indebtedness having general voting rights (or convertible into
securities having such rights) (“Voting Debt”) of the Company issued and
outstanding.  Except as stated above, there are no existing options, warrants,
calls, subscriptions or other rights, agreements, arrangements or commitments
relating to the issued or unissued capital stock of the Company, obligating the
Company to issue, transfer, sell, redeem, purchase, repurchase or otherwise
acquire or cause to be issued, transferred, sold, redeemed, purchased,
repurchased or otherwise acquired any capital stock or Voting Debt of, or other
equity interest in, the Company or securities or rights convertible into or
exchangeable for such shares or equity interests or obligations of the Company
to grant, extend or enter into any such option, warrant, call, subscription or
other right, agreement, arrangement or commitment.  Except as provided in the
Registration Right Agreement, the issuance of Securities pursuant to any
provision of this Agreement will not give rise to any preemptive rights or
rights of first refusal on behalf of any Person or result in the triggering of
any anti-dilution rights, and, other than as set forth in the SEC Documents,
there are no agreements or arrangements under which the Company or any of its
subsidiaries is obligated to register the sale of any of their securities under
the Securities Act, in each case except as have been duly and validly waived.
4.8    Litigation. There are no actions, suits or proceedings by or before any
governmental authority pending, nor, to the Company’s knowledge, any audits or
investigations by or before any governmental authority, to which the Company or
a subsidiary is a party or to which any property of the Company or any of its
subsidiaries is the subject that, individually or in the aggregate, (i) if
determined adversely to the Company or any of its subsidiaries, would have would
have a material adverse impact on the Company and its business and, to the
Company’s knowledge, no such actions, suits, proceedings, audits or
investigations are threatened or contemplated by any governmental authority or
threatened by others, or (ii) would materially and adversely affect the ability
of the Company to perform its obligations under the Transaction Documents; and
(A) there are no current or pending audits, investigations, actions, suits or
proceedings by or before any governmental authority that are required under the
Securities Act to be described in the SEC Documents that are not so described;
and (B) there are no contracts or other documents that are required under the
Securities Act to be filed that are not so filed.
4.9    Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
the Transaction Documents except for (a) the filing of a Form D with the
Commission under the Securities Act and compliance with the securities and blue
sky laws in the states and other jurisdictions in which the Securities are
offered and/or sold, which compliance will be effected in accordance with such
laws, (b) the approval by the Nasdaq Stock Market of the listing of the
additional shares, (c) the filing of one or more registration statements and all
amendments thereto with the Commission as contemplated by the Registration
Rights Agreement and (d) with respect to the issuance of Securities in the
Second Closing, if any, the Stockholder Approval in accordance with Nasdaq Rule
5635(b).


9







--------------------------------------------------------------------------------





4.10    No Violation or Default. Neither the execution, delivery or performance
of the Transaction Documents by the Company nor the consummation of any of the
transactions contemplated thereby (including, without limitation, the issuance
and sale by the Company of the Securities) conflict with, result in a breach or
violation of, or imposition of, or constitute a default or a Debt Repayment
Triggering Event (as defined below) under, or result in the imposition of any
lien, charge or encumbrance upon any property or assets of the Company or each
of its subsidiaries pursuant to, (i) the charter, by-laws or similar
organizational documents of the Company or each of its subsidiaries, (ii) any
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company or any of its
subsidiaries or any of their properties (including, without limitation, the U.S.
Food and Drug Administration (“FDA”)), or (iii) any agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the properties of the
Company or any of its subsidiaries is subject, except in the case of each of
clauses (ii) and (iii), where such breaches, violations, defaults, liens,
charges or encumbrances would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect. A “Debt Repayment Triggering
Event” means any event or condition that gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture, or other evidence
of indebtedness (or any Person acting on such holder’s behalf) the right to
require the repurchase, redemption or repayment of all or a portion of such
indebtedness by the Company or any of its subsidiaries.
4.11    No Material Adverse Change. Since the date of the latest audited
financial statements included within the SEC Documents, there has not been:
(i)     any material change in the authorized capital, assets, liabilities,
financial condition, business or operations of the Company and its subsidiaries
taken as a whole from that reflected in the financial statements included in the
Company’s most recently filed SEC Document;
(ii)     any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;
(iii)     any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company;
(iv)     any waiver, not in the ordinary course of business, by the Company or
any subsidiary of the Company of a material right or of a material debt owed to
it;
(v)     any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and which is not material to the assets, properties, financial
condition, operating results or business of the Company (as such business is
presently conducted);
(vi)     any change or amendment to the Company’s certificate of incorporation
or by-laws, or material change to any material contract or arrangement by which
the Company is bound or to which any of its assets or properties is subject;


10







--------------------------------------------------------------------------------





(vii)     any material transaction entered into by the Company other than in the
ordinary course of business;
(viii)     the loss of the services of any key employee, or material change in
the compensation or duties of the senior management of the Company;
(ix)     any action taken by the by the Company or a subsidiary of the Company
to seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up, nor does
the Company have any knowledge that any of the creditors of the Company or a
subsidiary of the Company intend to initiate involuntary bankruptcy proceedings,
nor has the Company or any subsidiary of the Company received any notice from
any such creditor threatening any such action;
(x)    other than as discussed with the Purchasers, any material change in the
Company’s accounting policies or in the Company’s internal controls over
financial reporting; or
(xi)     any other event or condition of any character that has had or would
reasonably be expected to have a Material Adverse Effect.
4.12    Consents and Permits. Except as disclosed in the SEC Documents, the
Company and its subsidiaries have made all filings, applications and submissions
required by, possesses and is operating in compliance with, all approvals,
licenses, certificates, certifications, clearances, consents, grants,
exemptions, marks, notifications, orders, permits and other authorizations
issued by, the appropriate federal, state or foreign governmental authority
(including the FDA, the United States Drug Enforcement Administration or any
other foreign, federal, state, provincial or local governmental authorities
engaged in the regulation of clinical trials, pharmaceuticals, biologics or
biohazardous substances or materials) necessary for the ownership or lease of
their respective properties or to conduct its current businesses as described in
the SEC Documents (collectively, “Permits”), except for such Permits the failure
of which to possess, obtain or make the same would not have a Material Adverse
Effect; the Company and its subsidiaries are in compliance with the terms and
conditions of all such Permits, except where the failure to be in compliance
would not have a Material Adverse Effect; all of the Permits are valid and in
full force and effect, except where any invalidity, individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect;
and neither the Company nor any of its subsidiaries has received any written
notice relating to the limitation, revocation, cancellation, suspension,
modification or non-renewal of any such Permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect, or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course. To the extent required by applicable laws of the FDA, the
Company or the applicable subsidiary has submitted to the FDA an Investigational
New Drug Application or amendment or supplement thereto for each clinical trial
it has conducted or sponsored or is conducting or sponsoring; all such
submissions were in material compliance with applicable laws when submitted and
no material deficiencies have been asserted by the FDA with respect to any such
submissions. The Company and each subsidiary possess such valid and current
Permits issued by the appropriate state, federal or foreign regulatory agencies
or bodies necessary to conduct their respective businesses, and neither the
Company nor any subsidiary has received, or has any reason to believe that it
will receive, any notice of proceedings


11







--------------------------------------------------------------------------------





relating to the revocation or modification of, or non-compliance with, any such
Permits which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, could result in a Material Adverse Effect.
4.13    Regulatory Filings. Except as disclosed in the SEC Documents, neither
the Company nor any of its subsidiaries has failed to file with the applicable
governmental authority (including the FDA, or any foreign, federal, state,
provincial or local governmental authority performing functions similar to those
performed by the FDA) any required filing, declaration, listing, registration,
report or submission, except for such failures that, individually or in the
aggregate, would not have a material adverse impact on the Company and its
business; except as disclosed in the SEC Documents, all such filings,
declarations, listings, registrations, reports or submissions were in compliance
with applicable laws when filed and no deficiencies have been asserted by any
applicable regulatory authority with respect to any such filings, declarations,
listings, registrations, reports or submissions, except for any deficiencies
that, individually or in the aggregate, would not have a material adverse impact
on the Company and its business. The Company has operated and currently is, in
all material respects, in compliance with the United States Federal Food, Drug,
and Cosmetic Act, all applicable rules and regulations of the FDA and other
federal, state, local and foreign governmental authority exercising comparable
authority.
4.14    Intellectual Property. The Company and its subsidiaries own, possess,
license or have other rights to use all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
Internet domain names, know-how and other intellectual property (including all
goodwill associated with the foregoing) (collectively, the “Intellectual
Property”), necessary for the conduct of their respective businesses as now
conducted or to the development, manufacture, operation and sale of any products
and services sold or proposed to be sold by any of the Company or its
subsidiaries (including upon commercialization of products or services described
in the SEC Documents as under development) except to the extent that the failure
to own, possess, license or otherwise hold adequate rights to use such
Intellectual Property would not, individually or in the aggregate, have a
material adverse impact on the Company and its business. Except as disclosed in
the SEC Documents, (i) and to the Company’s knowledge, there are no rights of
third parties to any such Intellectual Property owned by the Company and its
subsidiaries, including no liens, security interest, or other encumbrances; (ii)
to the Company’s knowledge, there is no infringement, misappropriation or other
violation of any such Intellectual Property by any third party; (iii) to the
Company’s knowledge, there is no pending or threatened action, suit, proceeding
or claim by others challenging the Company’s and its subsidiaries’ rights in or
to any such Intellectual Property, and the Company is unaware of any facts which
could form a reasonable basis for any such action, suit, proceeding or claim;
(iv) to the Company’s knowledge, there is no pending or threatened action, suit,
proceeding or claim by others challenging the validity, scope or enforceability
of any such Intellectual Property; and (v) to the Company’s knowledge, there is
no pending or, threatened action, suit, proceeding or claim by others that the
Company and its subsidiaries infringe, misappropriate or otherwise violate any
patent, trademark, copyright, trade secret or other proprietary rights of
others.


12







--------------------------------------------------------------------------------





The Company has taken reasonable steps in accordance with normal industry
practice to maintain the confidentiality of all Intellectual Property, the value
of which to the Company is contingent upon maintaining the confidentiality
thereof. All founders, current and former employees, contractors, consultants
and other parties materially involved in the development of Intellectual
Property for the Company have signed confidentiality and invention assignment
agreements with the Company, pursuant to which the Company either (x) has
obtained ownership of and is the exclusive owner of such Intellectual Property,
or (y) has obtained a valid right to exploit such Intellectual Property,
sufficient for the conduct of its business as currently conducted.
The Company has provided to PDL BioPharma, Inc. a list of its intellectual
property rights, including a schedule of patents, which list is complete,
current and accurate in all material respects.
4.15    Clinical Studies. The preclinical studies, tests and preclinical or
clinical trials conducted by or on behalf of the Company that are described in
the SEC Documents (the “Company Studies and Trials”) were, and, if still
pending, are being conducted in all material respects in accordance with the
experimental protocols, procedures and controls pursuant to, where applicable,
accepted professional and scientific standards for products or product
candidates comparable to those being developed by the Company; the descriptions
of the Company Studies and Trials, and the results thereof, contained in the SEC
Documents are accurate and complete in all material respects; the Company is not
aware of any tests, studies or trials not described in the SEC Documents, the
results of which reasonably call into question the results of the Company
Studies and Trials described in the SEC Documents; and the Company has not
received any notice or correspondence from the FDA or any foreign, state or
local governmental authority exercising comparable authority or any
institutional review board or comparable authority requiring the termination,
suspension, clinical hold or material modification of any of the Company Studies
and Trials. The Company has complied in all material respects with all
applicable laws and regulatory rules or requirements, including, without
limitation, the Health Insurance Portability and Accountability Act of 1996 and
the rules and regulations thereunder in conducting the Company Studies and
Trials. To the Company’s knowledge, none of the Company Studies and Trials
involved any investigator who has been disqualified as a clinical investigator
or has been found by the FDA (or any foreign, federal, state or local
governmental or regulatory authority performing functions similar to those
performed by the FDA) to have engaged in scientific misconduct. To the Company’s
knowledge, the manufacturing facilities and operations of its suppliers are
operated in compliance in all material respects with all applicable statutes,
rules, regulations and policies of the FDA and comparable regulatory agencies
outside of the United States to which the Company is subject.
4.16    Disclosure. The Company understands and confirms that the Purchasers
will rely on the Representations in this Section 4 in effecting transactions in
securities of the Company.  To the knowledge of the executive officers of the
Company, all due diligence materials regarding the Company, its business and the
transactions contemplated hereby, furnished by or on behalf of the Company to
the Purchasers upon their request are, when taken together with the SEC
Documents and the Schedule of Exceptions, true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.


13







--------------------------------------------------------------------------------





4.17    Contracts. Each franchise, contract or other document of a character
required as of the date hereof to be described in the SEC Documents or to be
filed as an exhibit to the SEC Documents under the Securities Act and the rules
and regulations promulgated thereunder is so described or filed.
4.18    Properties and Assets. The Company and its subsidiaries have good and
marketable title in fee simple to all items of real property owned by them, good
and valid title to all personal property owned by them that are material to the
businesses of the Company or such subsidiary, in each case free and clear of all
liens, encumbrances and claims, except those matters that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and any of its subsidiaries or (ii) would not, individually or in the
aggregate, have a Material Adverse Effect. Any real or personal property leased
by the Company and any of its subsidiaries is held by them under valid, existing
and enforceable leases, except those that (A) do not materially interfere with
the use made or proposed to be made of such property by the Company or any of
its subsidiaries or (B) would not be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect. Each of the properties of the
Company and its subsidiaries complies with all applicable laws (including
building and zoning laws and laws relating to access to such properties), except
if and to the extent disclosed in the SEC Documents or except for such failures
to comply that would not, individually or in the aggregate, reasonably be
expected to interfere in any material respect with the use made and proposed to
be made of such property by the Company and its subsidiaries or otherwise have a
Material Adverse Effect. None of the Company or its subsidiaries has received
from any governmental authorities any notice of any condemnation of, or zoning
change affecting, the properties of the Company and its subsidiaries, and the
Company knows of no such condemnation or zoning change which is threatened,
except for such that would not reasonably be expected to interfere in any
material respect with the use made and proposed to be made of such property by
the Company and its subsidiaries or otherwise have a Material Adverse Effect,
individually or in the aggregate.
4.19    Possession of Licenses and Permits. Except in such cases that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, the Company and its subsidiaries (i) possess, and are in
compliance with the terms of, all adequate certificates, authorizations,
franchises, licenses and permits (“Licenses”) from, and have made all
declarations, filings, listings, registrations, reports and submissions with,
the appropriate federal, state, local or foreign governmental or regulatory
authorities including, without limitation, from the FDA and equivalent foreign
regulatory authorities, in each case that are necessary or material to the
conduct of the business now conducted, (ii) have not received any notice of
proceedings relating to the revocation or modification of any Licenses, and
(iii) are not in violation of, or in default under, any such License.
4.20    Taxes. The Company and each of its subsidiaries have filed all federal,
state, local and foreign tax returns which have been required to be filed and
paid all taxes shown thereon through the date hereof, to the extent that such
taxes have become due and are not being contested in good faith, except where
the failure to so file or pay would not have a Material Adverse Effect, and no
tax deficiency has been determined adversely to the Company or any of its
subsidiaries which has had, or would have, individually or in the aggregate, a
Material Adverse Effect. The Company has


14







--------------------------------------------------------------------------------





no knowledge of any federal, state or other governmental tax deficiency, penalty
or assessment which has been or might be asserted or threatened against it which
would have a Material Adverse Effect.
4.21    Investment Company. Neither the Company nor any of its subsidiaries is,
and, after giving effect to the offering and sale of the Securities, will not
be, required to register as an “investment company” or an entity “controlled” by
an “investment company,” as such terms are defined in the Investment Company Act
of 1940 (the “Investment Company Act”).
4.22    Insurance. The Company and each of its subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as the Company and
each of its subsidiaries reasonably believe are adequate for the conduct of
their properties and as is customary for companies engaged in similar businesses
in similar industries; all policies of insurance and fidelity or surety bonds
insuring the Company or any of its subsidiaries or their respective businesses,
assets, employees, officers and directors are in full force and effect, except
as would not, individually or in the aggregate, have a Material Adverse Effect;
the Company and its subsidiaries are in compliance with the terms of such
policies and instruments in all material respects; and there are no claims by
the Company or any of its subsidiaries under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause; neither the Company nor any such subsidiary has
been refused any insurance coverage sought or applied for; neither the Company
nor any such subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect; and the
Company has obtained directors’ and officers’ insurance in such amounts as is
customary for issuers of similar size and development stage.
4.23    Compliance with Nasdaq Requirements. The Company is in compliance with
applicable rules of the Nasdaq Stock Market, including the continued listing
requirements thereunder. There are no proceedings pending or, to the Company’s
knowledge, threatened against the Company relating to the continued listing of
the Common Stock on Nasdaq and the Company has not received any notice of, nor
to the Company’s knowledge is there any reasonable basis for, the delisting of
the Common Stock from Nasdaq.
4.24    Internal Control over Financial Reporting; Sarbanes-Oxley Matters. The
Company and each of its subsidiaries maintain systems of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company’s internal control over
financial reporting is effective and the Company is not aware of any material
weaknesses in its internal control over financial reporting (other than as set
forth in the SEC Documents). Since the date of the latest audited financial
statements of the Company included in the latest SEC Document, there has been no
change in the Company’s internal control over financial reporting that has


15







--------------------------------------------------------------------------------





materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting (other than as set forth in the SEC
Documents). The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(f) and 15d-15) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company and each of its subsidiaries is made known to the
certifying officers by others within those entities. The Company has taken all
actions reasonably necessary to ensure that it will be in compliance in all
material respects with applicable provisions of the Sarbanes-Oxley Act that are
then in effect, and is taking all reasonable steps to ensure that it will be in
compliance in all material respects with other applicable provisions of the
Sarbanes-Oxley Act not currently in effect upon the Company at all times after
the effectiveness of such provisions.
4.25    Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is threatened which would result in a Material Adverse Effect.
4.26    Brokers and Finders. Other than with respect to any placement agent
agreed to by the Company and the Purchasers or as set forth on Schedule 4.26, no
Person will have, as a result of the transactions contemplated by the
Transaction Documents, any valid right, interest or claim against or upon the
Company or a Purchaser for any commission, fee or other compensation pursuant to
any agreement, arrangement or understanding entered into by or on behalf of the
Company. No Purchaser shall have any obligation with respect to any fees, or
with respect to any claims made by or on behalf of other Persons for fees, in
each case of the type contemplated by this Section 4.26 that may be due in
connection with the transactions contemplated by this Agreement or the
Transaction Documents.
4.27    Market Activities. Neither the Company nor any of its subsidiaries,
officers, directors, nor to the Company’s knowledge, any of its affiliates has
taken or will take, directly or indirectly, any action designed to or that might
cause or result in stabilization or manipulation of the price of any security of
the Company or which caused or resulted in, or which might in the future
reasonably be expected to cause or result in, stabilization or manipulation of
the price of any security of the Company.
4.28    No General Solicitation. Neither the Company nor any of its
subsidiaries, officers, directors, any person acting on its or their behalf, nor
to the Company’s knowledge, any of its affiliates, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Shares.
4.29    No Integrated Offering. Neither the Company nor any of its subsidiaries,
officers, directors, any person acting on its or their behalf, nor to the
Company’s knowledge, any of its affiliates, has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any Company
security, under circumstances that would require registration of any of the
Securities under the Securities Act or cause this offering of the Securities to
be integrated with prior offerings by the Company for purposes of the Securities
Act.


16







--------------------------------------------------------------------------------





4.30    Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
4.31    Interested Stockholder. Pursuant to the Company’s certificate of
incorporation, the Company is not governed by Section 203 of the Delaware
General Corporation Law.
4.32    ERISA. To the knowledge of the Company, each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and any of its subsidiaries has been maintained in
material compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including ERISA and the Internal
Revenue Code of 1986, as amended (the “Code”); no prohibited transaction, within
the meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred
which would result in a material liability to the Company with respect to any
such plan excluding transactions effected pursuant to a statutory or
administrative exemption; and for each such plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code has been incurred,
whether or not waived, and the fair market value of the assets of each such plan
(excluding for these purposes accrued but unpaid contributions) exceeds the
present value of all benefits accrued under such plan determined using
reasonable actuarial assumptions.
4.33    Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial record keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, the money laundering laws of all
jurisdictions to which the Company or its subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental authority
(collectively, the “Money Laundering Laws”); and no action, suit or proceeding
by or before any governmental authority involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.
4.34    No Improper Practices. (i) Neither the Company nor its subsidiaries, nor
any director, officer, or employee of the Company or any subsidiary nor, to the
Company’s knowledge, any agent, affiliate or other person acting on behalf of
the Company or any subsidiary has, in the past five years, made any unlawful
contributions to any candidate for any political office (or failed fully to
disclose any contribution in violation of applicable law) or made any
contribution or other payment to any official of, or candidate for, any federal,
state, municipal, or foreign office or other person charged with similar public
or quasi-public duty in violation of any applicable law or of the character
required to be disclosed in the SEC Documents; (ii) no relationship, direct or
indirect, exists between or among the Company or any subsidiary or any affiliate
of any of them, on the one hand, and the directors, officers and stockholders of
the Company or any subsidiary, on the other hand, that is required to be
described in the SEC Documents that is not so described; (iii) except as
described in the SEC Documents, there are no material outstanding loans or
advances or material


17







--------------------------------------------------------------------------------





guarantees of indebtedness by the Company or any subsidiary to or for the
benefit of any of their respective officers or directors or any of the members
of the families of any of them; and (iv) the Company has not offered, or caused
any placement agent to offer, securities to any person with the intent to
influence unlawfully (A) a customer or supplier of the Company or any subsidiary
to alter the customer’s or supplier’s level or type of business with the Company
or any subsidiary or (B) a trade journalist or publication to write or publish
favorable information about the Company or any subsidiary or any of their
respective products or services, and, (vi) neither the Company nor any
subsidiary nor any director, officer or employee of the Company or any
subsidiary nor, to the Company’s knowledge, any agent, affiliate or other person
acting on behalf of the Company or any subsidiary has (A) violated or is in
violation of any applicable provision of the U.S. Foreign Corrupt Practices Act
of 1977, or any other applicable anti-bribery or anti-corruption law
(collectively, “Anti-Corruption Laws”), (B) promised, offered, provided,
attempted to provide or authorized the provision of anything of value, directly
or indirectly, to any person for the purpose of obtaining or retaining business,
influencing any act or decision of the recipient or securing any improper
advantage, or (C) made any payment of funds of the Company or any subsidiary or
received or retained any funds in violation of any Anti-Corruption Laws.
4.35    Sanctions.
(a)    The Company represents that neither the Company nor any of its
subsidiaries (collectively, the “Entity”) or any director or officer, nor, to
its knowledge, any employee, agent, affiliate or representative of the Entity,
is a government, individual, or entity (in this paragraph (xx), “Person”) that
is, or is owned or controlled by a Person that is: (i) the subject of any
sanctions administered or enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control (“OFAC”), the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authorities,
including designation on OFAC’s Specially Designated Nationals and Blocked
Persons List or OFAC’s Foreign Sanctions Evaders List (as amended, collectively,
“Sanctions”), nor (ii) located, organized or resident in a country or territory
that is the subject of Sanctions that broadly prohibit dealings with that
country or territory (including Cuba, Iran, North Korea, Syria and the Crimea
Region of the Ukraine) (the “Sanctioned Countries”).
(b)    The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person: (i) to fund or facilitate any activities or business of or with any
Person or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions or is a Sanctioned Country; or (ii) in
any other manner that will result in a violation of Sanctions by any Person
(including any Person participating in the offering, whether as underwriter,
advisor, investor or otherwise).
(c)     The Entity represents and covenants that, for the past 5 years, it has
not engaged in, is not now engaging in, and will not engage in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions or is or was a
Sanctioned Country.


18







--------------------------------------------------------------------------------





4.36    Environmental Laws. The Company and each of its subsidiaries (i) is in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received and is in compliance with
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct its business and (iii) has not received notice of
any actual or potential liability under any environmental law, except where such
non-compliance with Environmental Laws, failure to receive required permits,
licenses or other approvals, or liability would not, individually or in the
aggregate, have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business. The Company has not been named
as a “potentially responsible party” under the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended.
4.37    Compliance with Laws. Each of the Company and its subsidiaries: (A) is
and at all times has been in compliance with all statutes, rules, or regulations
applicable to the ownership, testing, development, manufacture, packaging,
processing, use, distribution, marketing, labeling, promotion, sale, offer for
sale, storage, import, export or disposal of any product manufactured or
distributed by the Company or its Subsidiaries, including the Federal Food, Drug
and Cosmetic Act (21 U.S.C. § 301 et seq.), the federal Anti-Kickback Statute
(42 U.S.C. § 1320a-7b(b)), the civil False Claims Act (31 U.S.C. §§ 3729 et
seq.), the criminal false statements and representations law (42 U.S.C. §
1320a-7b(a)), the civil monetary penalties laws (42 U.S.C. § 1320a-7a), the
exclusions law, the Medicare statute (Title XVIII of the Social Security Act),
the Medicaid statute (Title XIX of the Social Security Act), the Patient
Protection and Affordable Care Act of 2010, as amended by the Health Care and
Education Reconciliation Act of 2010, and any other similar local, state,
federal, national, supranational and foreign laws and regulations applicable to
the Company or its Subsidiaries (“Applicable Laws”), except as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; (B) has not received any FDA Form 483, notice of adverse
finding, warning letter, untitled letter or other correspondence or notice from
the FDA or any other governmental authority alleging or asserting noncompliance
with any Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”); (C) possesses all material
Authorizations and such Authorizations are valid and in full force and effect
and are not in material violation of any term of any such Authorizations; (D)
has not received notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any governmental
authority or third party alleging that any product operation or activity is in
violation of any Applicable Laws or Authorizations and has no knowledge that any
such governmental authority or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (E) has not
received notice that any governmental authority has taken, is taking or intends
to take action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that any such governmental authority is considering such action; (F)
has filed, obtained, maintained or submitted all material reports, documents,
forms, notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete and correct on the date
filed (or were corrected or supplemented by a subsequent submission); (G) has
not, either voluntarily or involuntarily, initiated, conducted, or issued or
caused to be initiated, conducted or issued, any


19







--------------------------------------------------------------------------------





recall, market withdrawal or replacement, safety alert, post-sale warning, “dear
healthcare provider” letter, or other notice or action relating to the alleged
lack of safety or efficacy of any product or any alleged product defect or
violation and, to the Company’s knowledge, no third party has initiated,
conducted or intends to initiate any such notice or action; (H) is not a party
to any corporate integrity agreements, monitoring agreements, consent decrees,
settlement orders, or similar agreements with or imposed by any governmental
authority; and (I) has not, nor to its knowledge has any of its respective
employees, officers or directors, been excluded, suspended or debarred from
participation in any U.S. federal health care program or human clinical research
or, to the knowledge of the Company, is subject to a governmental inquiry,
investigation, proceeding, or other similar action that could reasonably be
expected to result in debarment, suspension, or exclusion.
SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.
5.1    Each Purchaser hereby severally, and not jointly, represents and warrants
to the Company that:
(a)    Such Purchaser is a duly organized, validly existing corporation, limited
partnership or limited liability company and in good standing under the laws of
the jurisdiction of its organization with the requisite corporate, partnership
or limited liability company power and authority to enter into and consummate
the transactions contemplated by the Transaction Documents and to carry out its
obligations hereunder and thereunder, and to invest in the Securities pursuant
to this Agreement.
(b)    Such Purchaser acknowledges that it can bear the economic risk and
complete loss of its investment in the Securities and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment contemplated hereby.
(c)    Such Purchaser has had an opportunity to receive, review and understand
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company and its subsidiaries,
its business and the terms and conditions of the offering of the Securities, and
has conducted and completed its own independent due diligence. Such Purchaser
acknowledges that the Company has made available the SEC Documents. Based on the
information such Purchaser has deemed appropriate, and without reliance upon any
placement agent, it has independently made its own analysis and decision to
enter into the Transaction Documents. Such Purchaser is relying exclusively on
its own sources of information, investment analysis and due diligence (including
professional advice it deems appropriate) with respect to the execution,
delivery and performance of the Transaction Documents, the Securities and the
business, condition (financial and otherwise), management, operations,
properties and prospects of the Company, including but not limited to all
business, legal, regulatory, accounting, credit and tax matters.
(d)    The Securities to be received by such Purchaser hereunder will be
acquired for such Purchaser’s own account (or in the case of Invesco, the
Invesco Funds’ account), not as nominee or agent, and not with a view to the
resale or distribution of any part thereof in violation of the Securities Act,
and such Purchaser has no present intention of selling, granting any


20







--------------------------------------------------------------------------------





participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to such Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Such Purchaser
understands that the Securities are characterized as “restricted securities”
under the U.S. federal securities laws inasmuch as they are being acquired from
the Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, such Purchaser represents that it is familiar with Rule 144
under the Securities Act (“Rule 144”), as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act. Purchaser will
not, directly or indirectly, offer, sell, pledge, transfer or otherwise dispose
of (or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the securities purchased hereunder except in compliance with the
Securities Act, applicable blue sky laws, and the rules and regulations
promulgated thereunder.
(e)    Such Purchaser has determined based on its own independent review and
such professional advice as it deems appropriate that its purchase of the
Securities and participation in the transactions contemplated by the Transaction
Documents (i) are consistent with its financial needs, objectives and condition,
(ii) comply and are consistent with all investment policies, guidelines and
other restrictions applicable to such Purchaser, (iii) do not and will not
violate or constitute a default under such Purchaser’s charter, by-laws or other
constituent document or under any law, rule, regulation, agreement or other
obligation by which such Purchaser is bound and (iv) are a fit, proper and
suitable investment for such Purchaser, notwithstanding the substantial risks
inherent in investing in or holding the Securities.
(f)    The execution, delivery and performance by such Purchaser of the
Transaction Documents to which such Purchaser is a party have been duly
authorized and each has been duly executed and when delivered will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
such Purchaser in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.
(g)    Such Purchaser is an “accredited investor” within the meaning of Rule
501(a) under the Securities Act. Such Purchaser is not a broker or dealer
registered pursuant to Section 15 of the Exchange Act (a “registered
broker-dealer”) or an entity engaged in a business that would require it to be
so registered and is not affiliated with a registered broker dealer or an entity
engaged in a business that would require it to be so registered. Such Purchaser
is not party to any agreement for distribution of any of the Securities.
(h)    Such Purchaser shall have completed or caused to be completed and
delivered to the Company at no later than the date hereof, the Purchaser
Questionnaire and the Selling Stockholder Questionnaire for use in preparation
of each of the registration statements meeting the requirements set forth in the
Registration Rights Agreement and covering the resale by the Purchasers of the
Registrable Securities (as defined in the Registration Rights Agreement) (each,
a “Registration Statement”), and the answers to the Purchaser Questionnaire and
the Selling Stockholder Questionnaire are true and correct in all material
respects as of the date of this Agreement and will


21







--------------------------------------------------------------------------------





be true and correct as of each Closing and the effective date of each
Registration Statement; provided, that the Purchasers shall be entitled to
update such information by providing notice thereof to the Company before the
effective date of each such Registration Statement.
(i)    Such Purchaser understands that no U.S. federal or state agency, or
similar agency of any other country, has reviewed, approved, passed upon, or
made any recommendation or endorsement of the Company or the purchase of the
Securities.
(j)    Such Purchaser has not taken any of the actions set forth in, and is not
subject to, the disqualification provisions of Rule 506(d)(1) of the Securities
Act (each a “Disqualification Event”). Purchaser hereby agrees that it shall
notify the Company promptly in writing in the event a Disqualification Event
becomes applicable to Purchaser or any of its Rule 506(d) Related Parties,
except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. For purposes of this Subsection
3.12, “Rule 506(d) Related Party” shall mean a person or entity that is a
beneficial owner of Purchaser’s securities for purposes of Rule 506(d) of the
Securities Act.
(k)    Such Purchaser did not learn of the investment in the Securities as a
result of any general solicitation or general advertising.
(l)    Such Purchaser’s residence (if an individual) or offices in which its
investment decision with respect to the Securities was made (if an entity) are
located at the address immediately below such Purchaser’s name on its signature
page hereto.
(m)    Such Purchaser is aware that the anti-manipulation rules of Regulation M
under the Exchange Act may apply to sales of Common Stock and other activities
with respect to the Common Stock by the Purchasers. Such Purchaser acknowledges
that it shall not have any obligation with respect to any fees, or with respect
to any claims made by or on behalf of other Persons for fees, in each case of
the type contemplated by Section 4.26 that may be due in connection with the
transactions contemplated by this Agreement or the Transaction Documents
5.2    Each Purchaser understands that nothing in this Agreement or any other
materials presented to Purchaser in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. Purchaser has consulted
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the
Securities.
5.3    Legends.
(a)    Purchaser understands that, until such time as the Shares or the Common
Warrant Shares have been sold pursuant to each Registration Statement or the
Shares or the Common Warrant Shares may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the book entry notations evidencing the Securities may bear
one or more legends in substantially the following form and substance:


22







--------------------------------------------------------------------------------





“THESE SECURITIES, INCLUDING ANY SECURITIES INTO WHICH THESE SECURITIES IS
EXERCISABLE, HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY OTHER APPLICABLE SECURITIES LAWS AND HAVE
BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO A
TRANSACTION WHICH IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION
REQUIREMENTS, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS,
AND IN THE CASE OF A TRANSACTION EXEMPT FROM, OR NOT SUBJECT TO, SUCH
REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”
In addition, book entry notations representing the Shares may contain:
(i)
Any legend required by the laws of the State of California, including any legend
required by the California Department of Corporations.

(ii)
Any legend required by the blue sky laws of any other state to the extent such
laws are applicable to the sale of such Shares hereunder.

(iii)
A legend regarding affiliate status of the Purchasers set forth in Schedule 1
hereto, in the form included therein.

(b)    The Company agrees that at such time as such legend is no longer required
under this Section, it will, no later than three business days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
certificate representing Securities, as applicable and if such Securities are
certificated, issued with a restrictive legend, together with such
representations and covenants of such Purchaser or such Purchaser’s executing
broker as the Company may reasonably require in connection therewith, deliver or
cause to be delivered to such Purchaser a book entry position representing such
shares that is free from any legend referring to the Securities Act. The Company
shall not make any notation on its records or give instructions to any transfer
agent of the Company that enlarge the restrictions on transfer set forth in this
Section. Certificates for Securities subject to legend removal hereunder shall
be transmitted by the transfer agent of the Company to the Purchasers by
crediting the account of such Purchaser’s prime broker with the Depository Trust
Company (“DTC”). All costs and expenses related to the removal of the legends
and the reissuance of any Securities shall be borne by the Company.


23







--------------------------------------------------------------------------------





(c)    The restrictive legend set forth in this section above shall be removed
and the Company shall issue a certificate or book entry position without such
restrictive legend or any other restrictive legend to the holder of the
applicable shares upon which it is stamped or issue to such holder by electronic
delivery with the applicable balance account at DTC or in physical certificated
shares, if appropriate, if (i) such Securities are registered for resale under
the Securities Act (provided, that, if the Purchaser is selling pursuant to the
effective registration statement registering the Securities for resale, the
Purchaser agrees to only sell such Securities during such time that such
registration statement is effective and such Purchaser is not aware or has not
been notified by the Company that such registration statement has been withdrawn
or suspended, and only as permitted by such registration statement); (ii) such
Securities are sold or transferred pursuant to Rule 144 (if the transferor is
not an affiliate of the Company); or (iii) such Securities are eligible for sale
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such securities and without
volume or manner-of-sale restrictions. Subject to receipt of such
representations, and covenants as are contemplated hereby, following the earlier
of (i) the effective date of the applicable Registration Statement or (ii) Rule
144 becoming available for the resale of the Securities, without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to the Securities and without volume or manner-of-sale
restrictions, the Company shall issue to the Company’s transfer agent the
instructions with respect to legend removal consistent with this Section. Any
fees (with respect to the transfer agent, the Company’s counsel or otherwise)
associated with the issuance of such opinion or the removal of such legend shall
be borne by the Company.
SECTION 6.    CONDITIONS TO CLOSING.
6.1    The obligation of PDL BioPharma, Inc. to purchase the First Closing
Securities at the First Closing is subject to the fulfillment to PDL BioPharma,
Inc.’s satisfaction, on or prior to the First Closing Date, of the following
conditions, any of which may be waived by PDL BioPharma, Inc.:
(a)    The representations and warranties made by the Company in Section 4
hereof shall be true and correct on the First Closing Date, except to the extent
any such representation or warranty expressly speaks as of an earlier date, in
which case such representation or warranty shall be true and correct as of such
earlier date. The Company shall have performed in all material respects all
obligations and covenants herein and in any other Transaction Document required
to be performed by it on or prior to the First Closing Date.
(b)    With the exception of declarations of effectiveness by the Commission
with respect to the registration statements contemplated in the Registration
Rights Agreement, the Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary for consummation of the purchase
and sale of the First Closing Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.
(c)    The Company shall have filed with Nasdaq a Notification Form: Listing of
Additional Shares for the listing of the Securities, a copy of which shall have
been provided to the Purchasers.


24







--------------------------------------------------------------------------------





(d)    No judgment, writ, order, injunction, award or decree of or by any court,
or judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated at the
First Closing.
(e)    PDL BioPharma, Inc. shall have received a certificate signed by the Chief
Executive Officer or the Principal Financial Officer, dated as of the First
Closing Date, certifying to the fulfillment of the conditions specified in
subsections (a), (b), (c), (d), (h), (j) and (k) of this Section 6.1.
(f)    PDL BioPharma, Inc. shall have received a certificate signed by the
Company’s Secretary, dated as of the First Closing Date, certifying the
resolutions adopted by the board of directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
certificate of incorporation and by-laws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.
(g)    PDL BioPharma, Inc.shall have received an opinion of Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C., counsel to the Company, dated as of the First
Closing Date, in form and substance reasonably acceptable to the Purchasers and
addressing such legal matters as PDL BioPharma, Inc. may reasonably request.1 
(h)    No stop order or suspension of trading shall have been imposed by the
Nasdaq Stock Market, the Commission or any other governmental regulatory body
with respect to public trading in the Common Stock.
(i)    The Company shall have authorized and reserved for issuance the aggregate
number of shares of Common Stock issuable upon the exercise of Common Warrants
to be issued at the First Closing.
(j)    There shall not have occurred any material adverse change in the
Company’s consolidated business or financial condition since the date of the
Company’s most recently filed SEC Document.
(k)    The Common Stock shall be listed on the Nasdaq Stock Market and the
Company shall have filed a supplemental listing application with the Nasdaq
Stock Market for the listing of the Common Stock and Common Warrant Shares
issuable hereunder and cause such approval shall have been obtained.
                                  
1 NTD: Opinion shall include (1) confirmation that stockholder approval is not
required for First Closing (issuance of up to 19.99%); (2) confirmation that
stockholder vote is not required under DGCL 203


25







--------------------------------------------------------------------------------





(l)    The Company shall have executed and delivered to the Purchasers the
Registration Rights Agreement.
(m)    PDL BioPharma, Inc. shall have received the Voting and Support Agreements
executed by the Company, Invesco and WIM.
(n)    The Company shall have complied with all applicable laws and regulations,
including (but not limited to) the Financial Conduct Authority’s regulatory
rules and regulations on collective investment schemes (COLL Regulations).
6.2    The Second Closing, if any, is subject to the fulfillment to such
Purchaser’s satisfaction, on or prior to the Second Closing Date, of the
following conditions, any of which may be waived by such Purchaser (as to itself
only):
(a)    The representations and warranties made by the Company in Section 4
hereof shall be true and correct on the Second Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct as
of such earlier date. The Company shall have performed in all material respects
all obligations and covenants herein and in any other Transaction Document
required to be performed by it on or prior to the Second Closing Date.
(b)    With the exception of declarations of effectiveness by the Commission
with respect to the registration statements that cover the Second Closing
Securities as contemplated in the Registration Rights Agreement, the Company
shall have obtained any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Second
Closing Securities and the consummation of the other transactions contemplated
by the Transaction Documents, all of which shall be in full force and effect.
(c)    To the extent not previously satisfied by the Company’s filing with
Nasdaq pursuant to Section 6.1(c) of this Agreement, the Company shall have
filed with Nasdaq an additional Notification Form: Listing of Additional Shares
for the listing of the Securities subject to the Second Closing, a copy of which
shall have been provided to the Purchasers.
(d)    No judgment, writ, order, injunction, award or decree of or by any court,
or judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated
hereby.
(e)    Each Purchaser shall have received a certificate signed by the Chief
Executive Officer or the Principal Financial Officer, dated as of the Second
Closing Date, certifying to the fulfillment of the conditions specified in
subsections (a), (b), (c), (d) (h), (j) and (k) of this Section 6.2.
(f)    Each Purchaser shall have received a certificate signed by the Secretary,
dated as of the First Closing Date, certifying the resolutions adopted by the
board of directors of the


26







--------------------------------------------------------------------------------





Company approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, certifying the current
versions of the certificate of incorporation and by-laws of the Company and
certifying as to the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company.
(g)    The Purchasers shall have received an opinion of Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C., counsel to the Company, dated as of the Second
Closing Date, in form and substance reasonably acceptable to the Purchasers and
addressing such legal matters as the Purchasers may reasonably request.
(h)    No stop order or suspension of trading shall have been imposed by the
Nasdaq Stock Market, the Commission or any other governmental regulatory body
with respect to public trading in the Common Stock.
(i)    The Company shall have authorized and reserved for issuance the aggregate
number of shares of Common Stock issuable upon the exercise of Common Warrants
to be issued at the Second Closing.
(j)    There shall not have occurred any material adverse change in the
Company’s consolidated business or financial condition since the date of the
Company’s most recently filed SEC Document.
(k)    The Common Stock shall be listed on the Nasdaq Stock Market and the
Company shall have filed a supplemental listing application with the Nasdaq
Stock Market for the listing of the Common Stock and Common Warrant Shares
issuable hereunder and cause such approval to be obtained.
(l)    Stockholder Approval shall have been obtained and deemed effective and
evidence of such Stockholder Approval in a form reasonably acceptable to the
Purchasers shall have been delivered to the Purchasers.
(m)    The Company and PDL BioPharma, Inc. shall have prepared and agreed on an
operational budget addressing the use of Company resources for the period ending
12 months from June 1, 2019 (the “12-Month Operating Budget”). Such 12-Month
Operating Budget shall be prepared by the Company in good faith and include all
material expenses reasonably expected to be incurred by the Company through the
expiration of the period covered by the 12-Month Operating Budget. A copy of
such 12-Month Operating Budget shall be provided to the Purchasers.
(n)    Each of Invesco and WIM shall have surrendered for cancellation, prior to
the Second Closing Date, all existing and outstanding warrants held in the
Company by their respective funds as of the date of this Agreement, including:
(i) for Invesco: 212,765 warrants to purchase shares of Common Stock with an
exercise price per underlying share of $5.20, and (ii) for WIM: 475,000 warrants
to purchase shares of Common Stock with an exercise price per underlying share
of $8.35 and 975,264 warrants to purchase shares of Common Stock with an
exercise price per underlying share of $5.20; it being a condition to each such
parties that the other shall also have surrendered all of its warrants (other
than those to be acquired at the Second Closing).


27







--------------------------------------------------------------------------------





6.3    The obligation of the Company to sell and issue First Closing Securities
and to deliver First Closing Securities to PDL BioPharma, Inc. at the First
Closing is subject to fulfillment to the satisfaction of the Company on or prior
to the First Closing Date of the following conditions, any of which may be
waived by the Company:
(a)    The representations and warranties made by PDL BioPharma, Inc. in Section
5 hereof shall be true and correct in all material respects on the First Closing
Date. PDL BioPharma, Inc. shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the First Closing Date.
(b)    Each Purchaser shall have executed and delivered to the Company the
Registration Rights Agreement.
(c)    The Company shall have received payment, by wire transfer of immediately
available funds, in the full amount of the purchase price for the number of
Securities being purchased by at the First Closing, as determined in accordance
with Section 2 hereof.
(d)    No judgment, writ, order, injunction, award or decree of or by any court,
or judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated
hereby.
6.4    The obligation of the Company to sell and issue Second Closing Securities
and to deliver Second Closing Securities to any Purchaser at the Second Closing,
if any, is subject to fulfillment to the satisfaction of the Company on or prior
to the Second Closing Date of the following conditions by such Purchaser, any of
which may be waived by the Company:
(a)    The representations and warranties made by such Purchaser in Section 5
hereof shall be true and correct in all material respects on the Second Closing
Date. Such Purchaser shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the Second Closing Date.
(b)    The Company shall have received payment, by wire transfer of immediately
available funds, in the full amount of the purchase price for the number of
Securities being purchased by such Purchaser at the Second Closing, as
determined in accordance with Section 2 hereof.
(c)    No judgment, writ, order, injunction, award or decree of or by any court,
or judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated
hereby.
(d)    The Company shall have received a Purchase Notice with respect to the
Second Closing Securities to be sold in the Second Closing.


28







--------------------------------------------------------------------------------





(e)    Stockholder Approval shall have been obtained and deemed effective.
SECTION 7.    TERMINATION OF OBLIGATIONS TO EFFECT CLOSING; EFFECTS.
7.1    The obligations of the Company, on the one hand, and PDL BioPharma, Inc.,
on the other hand, to effect the First Closing shall terminate as follows:
(a)    By PDL BioPharma, Inc. if any of the conditions set forth in Section 6.1
shall have become incapable of fulfillment, and shall not have been waived by
PDL BioPharma, Inc., prior to the First Closing; or
(b)    By the Company if any of the conditions set forth in Section 6.3 shall
have become incapable of fulfillment with respect to such Purchaser, and shall
not have been waived by the Company;
provided, however, that, except in the case of clause (b) above, the party
seeking to terminate its obligation to effect the First Closing shall not then
be in breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect such First Closing.
7.2    In the event that the Purchasers exercise their Purchase Right and have
delivered a Purchase Notice to the Company, the obligations of the Company, on
the one hand, and the Purchasers, on the other hand, to effect the Second
Closing shall terminate as follows:
(a)    By a Purchaser (with respect to itself only) if any of the conditions set
forth in Section 6.2 shall have become incapable of fulfillment, and shall not
have been waived by the Purchaser, prior to the Second Closing;
(b)    By the Company with respect to the Second Closing if any of the
conditions set forth in Section 6.4 shall have become incapable of fulfillment
with respect to such Purchaser, and shall not have been waived by the Company;
provided, however, that, except in the case of clause (b) above, the party
seeking to terminate its obligation to effect the Second Closing shall not then
be in breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect such Second Closing.
7.3    In the event of termination by the Company or any Purchaser of its
obligations to effect a Closing pursuant to this Section 7, written notice
thereof shall be given to the other Purchasers by the Company and the other
Purchasers shall have the right to terminate their obligations to effect such
Closing upon written notice to the Company and the other Purchasers. Nothing in
this Section 7 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to


29







--------------------------------------------------------------------------------





impair the right of any party to compel specific performance by any other party
of its obligations under this Agreement or the other Transaction Documents.
SECTION 8.    ADDITIONAL COVENANTS AND AGREEMENTS.
8.1    Reservation of Common Stock. The Company shall, on each Closing and at
all times thereafter, reserve and keep available out of its authorized but
unissued shares of Common Stock, solely for the purpose of providing for the
exercise of the Common Warrants, such number of shares of Common Stock as shall
from time to time equal the number of shares sufficient to permit the exercise
of the Common Warrants issued pursuant to this Agreement in accordance with
their respective terms (the “Reserved Amount”). While the Common Warrants are
outstanding, the Company shall not reduce the Reserved Amount without obtaining
prior written consent of the Purchasers.
8.2    Nasdaq Listing. The Company will take all action necessary to continue
the listing and trading of its Common Stock (including the shares issuable under
this Agreement and the Common Warrant Shares, in each case, following their
issuance hereunder and their resale under a registration statement) on the
Nasdaq Stock Market and, in accordance, therewith, will take all action
necessary to comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of such market or exchange, as
applicable.
8.3    No Conflicting Agreements. The Company will not take any action, enter
into any agreement or make any commitment that would conflict or interfere in
any material respect with the Company’s obligations to the Purchasers under the
Transaction Documents.
8.4    Compliance with Laws. The Company will comply in all material respects
with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.
8.5    Termination of Covenants. The provisions of Sections 8.2 through 8.4
shall terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.
8.6    Conduct of Business. For so long as the Second Closing has not occurred
or until June 10, 2019, the Company agrees that it will (a) maintain its
corporate existence in good standing, (b) comply in all material respects with
all laws, rules, ordinances and regulations of all governmental authorities,
(c) maintain, keep and preserve all of its properties necessary in the proper
conduct of its businesses in good repair, working order and condition (ordinary
wear and tear excepted) and make all necessary repairs, renewals and
replacements and improvements thereto, except where the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (d) pay or discharge before becoming delinquent (i) all taxes,
levies, assessments and governmental charges imposed on it or its income or
profits or any of its property and (ii) all lawful claims for labor, material
and supplies, which, if unpaid, might become a lien upon any of its property,
except in each of the above instances where the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse


30







--------------------------------------------------------------------------------





Effect, (e) timely file with the Commission all reports required to be filed
pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination.
8.7    Stockholder Approval. Following the First Closing, the Company agrees to
use reasonable best efforts to obtain, at a special or annual meeting of the
stockholders of the Company (at which a quorum is present) no later than June 5,
2019 (the “Stockholder Meeting”), such approval as may be required by the
applicable rules and regulations of the Nasdaq Stock Market (or any successor
entity) from the stockholders of the Company with respect to the transactions
contemplated by the Transaction Documents, including the issuance of any Second
Closing Securities and any Shares of Common Stock issuable upon exercise of the
Common Warrants. The Company will prepare and file with the Commission a proxy
statement to be sent to the Company’s stockholders in connection with the
Stockholder Meeting (the “Proxy Statement”). Subject to the directors’ fiduciary
duties, the Proxy Statement shall include the Board of Directors’ recommendation
that the holders of shares of the Company’s Common Stock vote in favor of the
Stockholder Approval. Each Purchaser agrees to furnish to the Company
information concerning such Purchase and its affiliates as the Company, on the
advice of outside counsel, reasonably determines is necessary for the Proxy
Statement, the Stockholder Meeting or any subsequent proxy solicitation,
provided, however, that the Purchasers shall not be obligated to provide (i) any
information subject to confidentiality, nondisclosure, or similar agreements or
which cannot be disclosed under applicable law, (ii) personally identifiable
information, (iii) information regarding the limited partners of such Purchaser
and (iv) financial information that the Purchaser reasonably deems to be
material to its business, as determined in good faith in its sole discretion.
8.8    Board Composition. From and after the Second Closing Date and provided
that PDL BioPharma, Inc. fully exercises its Purchase Right, for as long as PDL
BioPharma, Inc. beneficially own at least 12.5% of the total number of
outstanding shares of Common Stock, the board of directors of the Company shall
not take any action to increase the number of directors constituting the entire
board to more than eight directors.
8.9    Board Representation Rights.
(a)    At or upon completion of the Second Closing and provided that PDL
BioPharma Inc., fully exercises its Purchase Right, the board of directors of
the Company shall take all actions necessary to cause Dominique Monnet (in such
capacity, the “PDL BioPharma Director” and together with any successors or other
directors designated by PDL BioPharma, Inc. pursuant to this Section 8.9, the
“PDL BioPharma Directors”) to be appointed to the board of directors of the
Company as a class I director. Additionally, at or prior to the Second Closing,
Jill Jene, Ph.D. shall be appointed as a non-voting observer to the board of
directors of the Company (in such capacity, the “PDL BioPharma Observer”).
(b)     From and after the Second Closing Date and provided that PDL BioPharma,
Inc. fully exercises its Purchase Right, for as long as PDL BioPharma, Inc.
beneficially own at least 12.5% of the total number of outstanding shares of
Common Stock, PDL BioPharma, Inc. shall


31







--------------------------------------------------------------------------------





have the exclusive right (but not the obligation), to designate to the board of
directors, one PDL BioPharma Director and one PDL BioPharma Observer.
(c)     The Company and the board of directors of the Company shall consider in
good faith designating the PDL BioPharma Director to committees of the board of
directors.
(d)     Following the Second Closing and provided that PDL BioPharma, Inc. fully
exercises its Purchase Right, the Company shall take all actions within its
power to cause any designee designated pursuant to this Section 8.9 to be
included in the slate of nominees recommended by the board of directors of the
Company to the holders of Common Stock for election as directors at each meeting
of the stockholders of the Company called for the purpose of electing directors
(and/or in connection with any election by written consent) and the Company
shall use commercially reasonable efforts to cause the election of each such
designated PDL BioPharma Directors, including (i) voting or providing a written
consent or proxy with respect to Common Stock, and soliciting proxies in favor
of the election of such nominees, (ii) causing the adoption of stockholders’
resolutions and amendments to the organizational documents of the Company, (iii)
executing required agreements and instruments, (iv) making, or causing to be
made, with governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such result and
(v) for so long as PDL BioPharma, Inc. retain the rights described under this
Section 8.8, not nominating or recommending the election of any other candidates
against or in replacement of such designated PDL BioPharma Directors.
(e)    Each PDL BioPharma Director and PDL BioPharma Observer designated
pursuant to this Section 8.9 shall serve until his or her successor is
designated or his or her earlier death, disability, resignation or removal; any
vacancy or newly created directorship in the position of an PDL BioPharma
Director may be filled only by PDL BioPharma, Inc., subject to the fulfillment
of the requirements set forth in Section 8.9; and each PDL BioPharma Director
and PDL BioPharma Observer may, during his or her term of office, be removed at
any time, without cause, by and only by PDL BioPharma, Inc. and with respect to
the PDL BioPharma Director, with cause in accordance with the Delaware General
Corporation Law, and with respect to the PDL BioPharma Observer, with cause as
determined by a majority of the members of the Board of Directors.
(f)    At all times while a PDL BioPharma Director is serving as a member of the
board of directors of the Company, and following any such PDL BioPharma
Director’s death, disability, resignation or removal, such PDL BioPharma
Director shall be entitled to all rights to indemnification and exculpation as
are then made available to any other member of the board of directors of the
Company.
(g)    During any period in which the Mutual Non-Disclosure Agreement, dated
February 20, 2019, by and between the Company and PDL BioPharma, Inc. (the
“Nondisclosure Agreement”) is not in effect, prior to the PDL Biopharma
Observer’s attendance of any meeting of the Company’s board of directors or a
committee thereof, the PDL Biopharma Observer will enter into a form of Observer
Agreement in a form reasonably acceptable to the Company and PDL BioPharma, Inc.
(the “Observer Agreement”). The Observer Agreement will provide, among other
things, that the PDL BioPharma Observer shall agree to hold in confidence all
information provided to the PDL BioPharma Observer by the Company or its
representatives. Notwithstanding anything in this


32







--------------------------------------------------------------------------------





Agreement, the Nondisclosure Agreement or the Observer Agreement, the Board, or
applicable committee of the Board, reserves the right in its sole discretion to
exclude the PDL BioPharma Observer from any meeting of the Board or committee as
applicable, or any portion thereof.
(h)    At all times while a PDL BioPharma Director is serving as a member of the
board of directors of the Company, the Company shall furnish PDL BioPharma, Inc.
with all information provided to members of the board of directors of the
Company; provided, however, that all such information derived under this Section
8.9(h) shall be subject to the Nondisclosure Agreement.
(i)    The provisions of this Section 8.9 shall apply solely to the extent
permitted by applicable Commission and stock exchange requirements, including,
but not limited to, Nasdaq Rule 5640 and any related guidance.
8.10    Access to Information. From the date hereof until the earlier of (a) the
Second Closing Date and (b) June 10, 2019, the Company will make reasonably
available to the Purchasers, the Purchasers’ representatives, consultants and
their respective counsels for inspection, such information and documents as the
Purchasers reasonably request, and will make available at reasonable times and
to a reasonable extent officers and employees of the Company to discuss the
business and affairs of the Company, such information and documents being, to
the knowledge of the Company after reasonable and due inquiry, accurate and
complete with respect to the matters represented thereby.
8.11    Exclusivity Period; Investor Consent. From the First Closing Date until
the earlier of (a) the Second Closing Date and (b) June 10, 2019 (the
“Exclusivity Period”):
(i)     PDL BioPharma, Inc. shall have the right to continue its review of the
Company. During such period, the Company and its officers and employees shall
provide information and reasonably cooperate and assist PDL BioPharma, Inc.’s
review of the Company. Upon providing reasonable advance notice, in connection
which such review PDL BioPharma, Inc. shall have the right to visit and inspect
Company facilities during normal business hours. Each of the Company and PDL
BioPharma, Inc. agree that the results of such review shall be subject to the
Non-Disclosure Agreement; provided, however, that subject to the approval of any
third party commercial provider or consultant (the “Commercial Provider”), PDL
BioPharma, Inc. shall (A) provide a final copy of any such Commercial Provider’s
commercial report or presentation to each other Purchaser that has executed a
non-reliance letter with respect to such report or presentation reasonably
satisfactory to the Commercial Provider, and (B) provide a final copy of any
such third party’s report or presentation, together with copies of any
underlying documentation, information or data requested by the Company to the
Company. To the extent that the Company or any Person acting on its behalf (as
determined in the reasonable good faith judgment of PDL BioPharma, Inc.)
delivers any material, non-public information to PDL BioPharma, Inc. as part of
its review, PDL BioPharma, Inc. shall, at its discretion, provide notice to the
Company that it believes it has received information that constitutes material,
non-public information, and each of the Company and PDL BioPharma, Inc. shall
consult with each other as to whether such information constitutes material,
non-public information and, if so, the public disclosure of such information.


33







--------------------------------------------------------------------------------





(ii)    Except as otherwise agreed to by the Company and PDL BioPharma, Inc. and
set forth on Schedule 8.11(ii) hereto, the Company agrees (a) not to solicit,
negotiate or discuss a Similar Transaction, and (b) to immediately cease any and
all communications with any third parties directly or indirectly relating to, or
connected with, a potential Similar Transaction (including any and all
communications with third parties that have at any time been in contact with, or
expressed interest to, the Company or its advisors or representatives regarding
a potential Similar Transaction). For purposes of this Section, “Similar
Transaction” means any financing arrangements, acquisition of stock of the
Company or any acquisition and/or license of products with any third party other
than PDL BioPharma, Inc.
(iii)    The Company shall not, and shall not permit any subsidiary to, without
the prior written consent of PDL BioPharma, Inc.:
(A)     Create, incur, assume or refinance any indebtedness in excess of
$5,000,000.
(B)    Take any action that would reasonably be expected to result in a breach
or default under any material agreement or indebtedness arrangement of the
Company. Take any action or enter into any transaction that would reasonably be
expected to result in a breach of or default under any material agreement,
credit agreement, indenture, note, or similar instrument or security.
(C)    Acquire (including by way of merger, recapitalization, reorganization,
liquidation or dissolution) any business, debt or equity interests, operations
or assets of any Person, or make any investment in or loan to any Person, in any
single transaction or series of related transactions (excluding ordinary course
transactions).
(D)    Sell, lease, transfer, encumber (other than permitted liens) or otherwise
dispose of (including by way of merger, recapitalization, reorganization,
liquidation or dissolution) any division, business or operations of the Company
or any of its subsidiaries, or any equity interests of the Company or any of its
subsidiaries, in any single transaction or series of related transactions.
(E)    Issue any equity or equity-linked securities or other voting securities
of the Company or any of its subsidiaries, in any single transaction or series
of related transactions, constituting 10% or more of the then outstanding shares
of Common Stock of the Company.
(F)    Hire, or terminate without cause, its Chief Executive Officer, or agree
to do so.
(G)    Amend, change, alter, modify or repeal the Company’s certificate of
incorporation or by-laws in a manner that would materially and adversely affect
the rights, preferences, privileges or voting powers of PDL BioPharma, Inc.
(iv)    The Company shall consult with PDL BioPharma, Inc. with respect to any
proposed or contemplated licensing transactions, including with respect to any
Similar Transactions set forth on Schedule 8.11(ii) hereto, and shall not permit
any subsidiary to, without first discussing with, and addressing the concerns
of, PDL BioPharma, Inc., enter into any such transaction or agreement related
thereto without first consulting PDL, BioPharma, Inc.


34







--------------------------------------------------------------------------------





(v)    Other than in respect of the transactions contemplated by the Transaction
Documents, the Purchasers shall have pro rata preemptive rights with respect to
the issuance by the Company of common stock, common warrants and any
equity-linked securities, other than issuances pursuant to the Company’s equity
incentive plans as approved by the Company’s Board of Directors. Each
Purchaser’s preemptive right shall be pro rata on the basis of the aggregate
number of shares of Common Stock agreed to be purchased by such Purchaser
pursuant to this Agreement.
8.12    Information Rights.
(a)    From the First Closing Date until the earlier of (a) the Second Closing
Date and (b) June 10, 2019, and thereafter for so long as PDL BioPharma, Inc.
beneficially owns at least 20% of the total number of outstanding shares of
Common Stock:
(i)    PDL BioPharma, Inc. shall be entitled to consult with the Company’s
officers with respect to the Company’s business and financial matters, including
management’s proposed annual operating plans and to review progress in achieving
said plans.
(ii)    The Company shall furnish PDL BioPharma, Inc. with such available
financial and operating data and other information with respect to the business
and properties of the Company and its subsidiaries as PDL BioPharma, Inc. may
reasonably request, and, if a PDL BioPharma Director or PDL BioPharma Observer
is then serving as a director or observer, respectively, with all information
provided to members of the board of directors of the Company.
(iii)    PDL BioPharma, Inc. shall be entitled to inspect all books and records
and facilities and properties of the Company at reasonable times and intervals.
provided, however, that all such information derived under this Section 8.12
shall be subject to the Nondisclosure Agreement; provided, further, that to the
extent that the Company or any Person acting on its behalf (as determined in the
reasonable good faith judgment of PDL BioPharma, Inc.) delivers any material,
non-public information to PDL BioPharma, Inc. as part of its due diligence
review, PDL BioPharma, Inc. shall have provided notice to the Company that it
believes it has received information that constitutes material, non-public
information, and each of the Company and PDL BioPharma, Inc. shall consult with
each other as to whether such information constitutes material, non-public
information and, if so, the public disclosure of such information.
(b)    If at any time PDL BioPharma, Inc. determines that applicable accounting
requirements require consolidation or other integration of the Company’s
financial information in PDL BioPharma, Inc.’s financial reports, the Company
shall, at PDL BioPharma, Inc.’s sole expense, provide PDL BioPharma, Inc. with
such information that PDL BioPharma, Inc. may reasonably request to satisfy such
obligations within such timeframes as it may reasonably specify to satisfy its
financial reporting timelines. Notwithstanding anything to the contrary in this
Agreement, the Company consents to the disclosure of such financial information
by PDL BioPharma, Inc. as reasonably necessary to comply with PDL BioPharma,
Inc.’s accounting and disclosure requirements. Further, if at any time PDL
BioPharma, Inc. or its independent auditor determines that applicable auditing
standards require that the Company be included within the scope of such
auditor’s audit procedures with respect to its audit of PDL BioPharma, Inc. and
its affiliates, the


35







--------------------------------------------------------------------------------





Company shall, at PDL BioPharma, Inc.’s sole expense, reasonably cooperate in a
timely fashion with reasonable requests to facilitate any such audit procedures.
8.13    Purchaser Default. If, in connection with the Second Closing, any
Purchaser shall (a) elect not to exercise its Purchase Right or (b) after
electing to exercise its Purchase Right, default in its obligation to purchase
Securities that it has agreed to purchase hereunder at such Second Closing, the
non-defaulting Purchaser or Purchasers shall have the option, at its or their
sole discretion, to purchase any or all of the Securities that such Purchaser
elected not to purchase pursuant to its Purchase Right or, after electing to
exercise its Purchase Right, agreed to purchase hereunder at such Second Closing
as set forth below (such Purchaser, a “defaulting Purchaser”). For the avoidance
of doubt, in no event shall the Company have the right to require any
non-defaulting Purchaser to purchase Securities that a defaulting Purchaser
elected not to purchase pursuant to its Purchase Right or, after electing to
exercise its Purchase Right, failed to purchase at the Second Closing. Following
the delivery of the Purchase Notice, in the event of default by any Purchaser,
the Company shall give written notice to the non-defaulting Purchasers of such
default (the “Default Notice”), which Default Notice shall specify the amount of
Securities that the defaulting Purchaser failed to purchase at the Second
Closing (the “Remaining Securities”). Each non-defaulting Purchaser shall have
an option, exercisable for a period of 10 days following the date of delivery of
the Default Notice, to purchase, on a pro rata basis according the aggregate
number of shares of Common Stock agreed to be purchased pursuant to this
Agreement by such Purchaser so electing, the Remaining Securities for the
consideration and on the terms and conditions set forth in the Default Notice.
Such option shall be exercised by the delivery by such Purchaser of written
notice to the Secretary of the Company. In the event that the options to
purchase Remaining Securities have not been exercised by the non-defaulting
Purchaser with respect to all of the Remaining Securities, those Purchasers who
have exercised their options within the 10-day period specified in this Section
8.13 shall have an additional option, for a period of five days next succeeding
the expiration of such 10-day period, to purchase all or any part of the balance
of such Remaining Securities on the terms and conditions set forth in the
Default Notice, which option shall be exercised by the delivery of written
notice to the Secretary of the Company. In the event there are two or more such
Purchasers who choose to exercise the last-mentioned option for a total number
of Remaining Securities in excess of the number available, the Remaining
Securities available for each such Purchaser’s option shall be allocated to each
such Purchaser pro rata based on the aggregate number of shares of Common Stock
agreed to be purchased pursuant to this Agreement by such Purchaser so electing.
The closing of any purchase of Remaining Securities shall occur remotely via
exchange of documents and signatures within seven days of the applicable notice
to the Company of the applicable Purchaser’s election to purchase Remaining
Securities in accordance with this Section 8.13.
8.14    Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Shares and to provide a copy thereof, promptly upon request
of any Purchaser. The Company shall take such action as the Company shall
reasonably determine is necessary to obtain an exemption for, or to qualify the
Shares for, sale to the Purchaser at each of the First Closing and the Second
Closing, if any, under applicable securities or “Blue Sky” laws of the states of
the United States, and shall provide evidence of such actions promptly upon
request of any Purchaser.


36







--------------------------------------------------------------------------------





8.15    Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Shares in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any trading market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.
8.16    Short Sales and Confidentiality After the Date Hereof. Each Purchaser
covenants that neither it nor any affiliates acting on its behalf or pursuant to
any understanding with it will, directly or indirectly, engage in any
transactions in the Company’s securities (including, without limitation, any
Short Sales involving the Company’s securities) during the period from the date
hereof until the earlier of such time as (i) after the transactions contemplated
by this Agreement are first publicly announced by the Company or (ii) this
Agreement is terminated in full. Each party to this Agreement shall hold, and
shall cause its respective affiliates and its and their respective directors,
officers, employees, agents, consultants and advisors to hold, in strict
confidence (unless disclosure to a regulatory authority is necessary or
appropriate in connection with any necessary regulatory approval in connection
with the transactions contemplated by this Agreement or unless disclosure is
required by judicial or administrative process or, in the written opinion of its
counsel, by any other legal requirement or the applicable requirements of any
regulatory agency or Nasdaq) all non-public records, books, contracts,
instruments, computer data and other data and information concerning the other
party (“Confidential Information”) furnished to it by or on behalf of the other
party or its representatives, and such party shall disclose Confidential
Information of the other party only to its auditors, attorneys, financial
advisors and other representatives who have a bona fide need to know such
information. The following will not constitute Confidential Information of a
party (the “Disclosing Party”): (a) information which was already in the other
party’s possession prior to its receipt from the Disclosing Party or its
representatives, as evidenced by contemporaneous written records, provided that
the source of such information was not and is not bound by any contractual or
other obligation of confidentiality to the Disclosing Party with respect to any
of such information; (b) information which is or becomes known to the other
party on a non-confidential basis from a source other than the Disclosing Party
or any of its representatives, provided that the source of such information was
not and is not bound by any contractual or other obligation of confidentiality
to the Disclosing Party with respect to any of such information; (c) information
which is or becomes publicly available other than as a direct or indirect result
of the disclosure of any of such information by the other party or by any of its
representatives; and (d) information which is independently developed by the
other party without reference to any Confidential Information of the Disclosing
Party, as evidenced by contemporaneous written records. Purchasers will not make
use of any Confidential Information of the Company, except for the specific
purpose of (i) monitoring Purchasers’ investment in the Common Stock and (ii)
evaluating, negotiating and consummating the transactions contemplated by this
Agreement. Notwithstanding the foregoing, each Purchaser agrees, severally and
not jointly, that they will not engage in any Short Sales or hedging activities
or enter into similar arrangements or agreements that transfer, in whole or in
part, the economic risk of ownership of Shares, regardless of whether any such
transaction is to be settled in securities, in cash or otherwise from the period
commencing on the date hereof and ending on


37







--------------------------------------------------------------------------------





the earliest of (x) the effective date of each Registration Statement, (y) the
24-month anniversary of the Second Closing Date, if any, or (z) the date that
such Purchaser no longer holds any Shares. Each Purchaser understands and
acknowledges that the Commission currently takes the position that coverage of
short sales of shares of the Common Stock “against the box” prior to
effectiveness of a resale registration statement with securities included in
such registration statement would be a violation of Section 5 of the Securities
Act, as set forth in Item 239.10 of the Securities Act Rules Compliance and
Disclosure Interpretations compiled by the Office of Chief Counsel, Division of
Corporation Finance.
8.17    Securities Laws Disclosure; Publicity. The Company shall file a Current
Report on Form 8-K, describing the material terms of the Transaction Documents,
with the Commission on or before the fourth trading day immediately following
the execution of this Agreement. The Company shall issue a press release, which
press release shall be subject to review and approval by PDL BioPharma Inc.,
with respect to the transactions contemplated hereby on or before the time at
which such Current Report on Form 8-K is filed.
8.1    Warrants. Prior to the Second Closing, Invesco and WIM shall submit all
documentation reasonably requested by the Company such that the cancellation of
all existing and outstanding warrants held in the Company by their respective
funds as of the date of this Agreement is effective prior to the Second Closing,
including: (i) 1,188,028 warrants held by such parties in the aggregate to
purchase shares of Common Stock with an exercise price per underlying share of
$5.20, and (ii) 475,000 warrants held by WIM to purchase shares of Common Stock
with an exercise price per underlying share of $8.35. For the avoidance of
doubt, the cancellation of all existing and outstanding warrants held in the
Company by each of Invesco and WIM as of the date of this Agreement is a
condition to the Second Closing and such respective obligations of Invesco and
WIM shall apply irrespective of whether such parties exercise their respective
Purchase Right under this Agreement.
8.2    Intellectual Property. The Company shall provide to, and maintain, a
current list of its intellectual property rights, including a schedule of
patents, with PDL BioPharma, Inc.
8.1    Six-Month Operating Budget. Within five (5) business days after the First
Closing, the Company will prepare and deliver to PDL BioPharma, Inc. an
operational budget agreeable to PDL BioPharma, Inc. addressing the use of
Company resources for the period ending six months after the date of this
Agreement (the “Six-Month Operating Budget”). Such Six-Month Operating Budget
shall be prepared by the Company in good faith and include all material expenses
reasonably expected to be incurred by the Company through the expiration of the
period covered by the Six-Month Operating Budget.
8.1    Use of Proceeds. The Company shall use the net proceeds of the sale of
the Securities to fund the costs and expenses of clinical trials and
commercialization of its product candidates, as well as for general working
capital. The Company shall not use the net proceeds of the sale of the
Securities to effect any cash dividend or other form of distribution to any
stockholders of the Company.


38







--------------------------------------------------------------------------------





SECTION 9.    INDEMNIFICATION.
9.1    Indemnification by the Company. In consideration of a Purchaser’s
execution and delivery of this Agreement and acquiring the Securities hereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents to which it is a party, the Company shall indemnify and hold harmless
each Purchaser, each of its directors, officers, shareholders, members,
partners, employees, representatives, agents and advisors (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding the lack of such title or any other title), each Person, if any,
who controls the Purchaser (within the meaning of Section 15 of the 1933 Act or
Section 20(a) of the 1934 Act), and the respective directors, officers,
shareholders, members, partners, employees, representatives, agents and advisors
(and any other Persons with a functionally equivalent role of a Person holding
such titles notwithstanding the lack of such title or any other title) of such
controlling Persons (each, an “Indemnified Party”), from and against all losses,
liabilities, obligations, claims, damages, costs and expenses (including all
judgments, amounts paid in settlement, court costs, reasonable attorneys’ fees
and costs of defense and investigation) (collectively, “Damages”) in an amount
not to exceed the aggregate purchase price paid by such Indemnified Party
Securities pursuant to this Agreement that such Indemnified Party may suffer or
incur as a result of or relating to any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents to which it is a party, other than claims for
indemnification within the scope of Section 5 of the Registration Rights
Agreement; provided, however, that the indemnity provided in this Section 9.1
and in the Registration Rights Agreement shall not apply to any Damages to the
extent, but only to the extent, that such Damages resulted directly and
primarily from a breach of any of the Purchaser’s representations, warranties,
covenants or agreements contained in this Agreement or the Registration Rights
Agreement.
To the extent that the foregoing undertakings by the Company set forth in this
Section 9.1 may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Damages
which is permissible under applicable law.
9.2    Indemnification by Purchasers. In consideration of the Company’s
execution and delivery of this Agreement and sale of the Securities hereunder
and in addition to all of a Purchaser’s other obligations under the Transaction
Documents to which it is a party, each Purchaser shall severally, and not
jointly, indemnify and hold harmless the Company, each of its directors,
officers, stockholders, employees, representatives, agents and advisors (and any
other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding the lack of such title or any other title), each Person,
if any, who controls the Company (within the meaning of Section 15 of the 1933
Act or Section 20(a) of the 1934 Act), and the respective directors, officers,
shareholders, members, partners, employees, representatives, agents and advisors
(and any other Persons with a functionally equivalent role of a Person holding
such titles notwithstanding the lack of such title or any other title) of such
controlling Persons (each, a “Company Party”), from and against all Damages in
an amount not to exceed the aggregate purchase price paid by such Purchaser for
Securities pursuant to this Agreement that such Company Party may suffer or
incur as a result of or relating to any breach of any of the representations,
warranties, covenants or agreements made by such Purchaser in this Agreement or
in the other Transaction Documents to which it is a party, other than


39







--------------------------------------------------------------------------------





claims for indemnification within the scope of Section 5 of the Registration
Rights Agreement; provided, however, that the indemnity provided by this Section
9.2 and in the Registration Rights Agreement shall not apply to any Damages to
the extent, but only to the extent, that such Damages resulted directly and
primarily from a breach of any of the Company’s representations, warranties,
covenants or agreements contained in this Agreement or the Registration Rights
Agreement.
To the extent that the foregoing undertakings by such Purchaser set forth in
this Section 9.2 may be unenforceable for any reason, such Purchaser shall make
the maximum contribution to the payment and satisfaction of each of the Damages
which is permissible under applicable law.
9.3    Indemnification Procedures. Any person entitled to indemnification
hereunder shall (i) give prompt notice to the indemnifying party of any claim
with respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided that any person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such person, unless (a) the indemnifying party has agreed to pay
such fees or expenses, or (b) the indemnifying party shall have failed to assume
the defense of such claim and employ counsel reasonably satisfactory to such
person or (c) in the reasonable judgment of any such person, based upon written
advice of its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood and agreed that the indemnifying
party shall not, in connection with any claim in the same jurisdiction, be
liable for fees or expenses of more than one separate firm of attorneys at any
time for all such indemnified parties. No indemnifying party will, except with
the consent of the indemnified party, consent to entry of any judgment or enter
into any settlement that (i) does not include as an unconditional term thereof
the giving by the claimant or plaintiff to such indemnified party of a release
from all liability in respect of such claim or litigation or (ii) that includes
the granting of any equitable relief or the admission by the indemnified party
of its officers, directors, managers, partners or affiliates of any legal,
regulatory or ethical violations.
SECTION 10.    NOTICES.
All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed electronic mail, or mailed by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, and addressed as follows:
if to the Company, to:
Evofem Biosciences, Inc.
12400 High Bluff Drive, Suite 600


40







--------------------------------------------------------------------------------





San Diego, CA 92130
(858) 550-1900
Attention: General Counsel




with a copy (which shall not constitute notice) to:
Mintz, Levin, Ferris, Cohn, Glovsky and Popeo, P.C.
3580 Carmel Mountain Road, Suite 300
San Diego, CA 92130
(858) 314-1500
Attention: Adam C. Lenain, Esq.
E-Mail: aclenain@mintz.com


or to such other Person at such other place as the Company shall designate to
the Purchasers in writing; and if to the Purchasers, at the address as set forth
at the end of this Agreement, or at such other address or addresses as may have
been furnished to the Company in writing.
SECTION 11.    MISCELLANEOUS.
11.1    Waivers and Amendments. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and (i) prior to the First Closing,
Purchasers that agreed to purchase a majority of the First Closing Securities to
be issued and sold pursuant to this Agreement and (ii) following the First
Closing, Purchasers holding Securities representing a majority of the Securities
issued pursuant to this Agreement then held by Purchasers, including all Common
Warrant Shares issued or issuable upon exercise of the Common Warrants.
Notwithstanding the foregoing, this Agreement may not be amended and the
observance of any term of this Agreement may not be waived with respect to any
Purchaser without the written consent of such Purchaser unless such amendment or
waiver applies to all Purchasers in the same fashion; provided that any
amendment, termination or waiver of any term of this Agreement that
specifically, and in a manner disproportionate to other Purchasers, relates to a
specific Purchaser shall require the written consent of such specific Purchaser.
Any amendment or waiver effected in accordance with this paragraph shall be
binding upon (i) prior to the First Closing, each Purchaser and (ii) following
the First Closing, each holder of any Securities purchased under this Agreement
at the time outstanding, and in each case, each future holder of all such
Securities and the Company.
11.2    Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.
11.3    No Third-Party Beneficiaries. Except for Wells Fargo Securities, which
is an intended third party beneficiary of, and entitled to rely on, the
representations, warranties, covenants and agreements set forth in this
Agreement, this Agreement is intended for the benefit of the parties hereto and
their respective successors and permitted assigns and is not for the benefit of,
nor may


41







--------------------------------------------------------------------------------





any provision hereof be enforced by, any other Person. This Section 11.3 may not
be amended in a manner that adversely affects Wells Fargo Securities without
Wells Fargo Securities prior written approval.
11.4    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
11.5    Replacement of Shares. If the Shares are certificated and any
certificate or instrument evidencing any Shares are mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company and the Company’s transfer agent of such
loss, theft or destruction and the execution by the holder thereof of a
customary lost certificate affidavit of that fact and an agreement to indemnify
and hold harmless the Company and the Company’s transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares. If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
11.6    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Closing Securities pursuant to the Transaction Documents has been made
by such Purchaser independently of any other Purchaser. Nothing contained herein
or in any Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchaser as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Purchasers has been provided with the same Transaction
Documents for the purpose of closing a


42







--------------------------------------------------------------------------------





transaction with multiple Purchasers and not because it was required or
requested to do so by any Purchaser.
11.7    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement will be governed by and construed in accordance with the laws of the
State of Delaware without regard to any choice of laws or conflict of laws
provisions that would require the application of the laws of any other
jurisdiction. The parties hereby irrevocably and unconditionally consent to
submit to the exclusive jurisdiction of Delaware Court of Chancery and any state
appellate court therefrom within the State of Delaware (or, if the Delaware
Court of Chancery declines to accept jurisdiction over a particular matter, any
state or federal court within the State of Delaware) for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby. Each party to this Agreement hereby irrevocably waives any
defense in any such action, suit or proceeding that it is not personally subject
to the jurisdiction of the above named courts and to the fullest extent
permitted by applicable law, that the action, suit or proceeding in any such
court is brought in an inconvenient forum or that the venue of such suit, action
or proceeding is improper. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.
11.8    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) the same with the same force and
effect as if such facsimile of “.pdf” signature were the original thereof.
11.9    Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto;
provided, however, that the obligations of Invesco under this Agreement may be
assigned by Invesco to one or more of its affiliates (including to one or more
investment funds that are affiliates of Invesco or managed by Invesco) that
agree to assume Invesco's obligations hereunder, provided that Invesco shall
remain obligated to perform its obligations hereunder to the extent not
performed by such affiliate(s).
11.10    Entire Agreement. This Agreement and other documents delivered pursuant
hereto, including the exhibit and the Schedule of Exceptions, and the other
Transaction Documents constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof.
11.11    Payment of Fees and Expenses. Each of the Company and the Purchasers
shall bear its own expenses and legal fees incurred on its behalf with respect
to this Agreement and the transactions contemplated hereby; provided, that (a)
the Company shall reimburse PDL BioPharma,


43







--------------------------------------------------------------------------------





Inc. (i) promptly following the First Closing for all reasonable, documented
consulting, legal and other out-of-pocket fees and expenses incurred by PDL
BioPharma, Inc. related to the documentation and negotiation of the Transaction
Documents and documents related thereto, and (ii) reasonable and documented
expenses, as incurred by PDL BioPharma, Inc., related to its review of the
Company during the Exclusivity Period up to a maximum of $150,000; (b) following
the First Closing Date, the Company shall reimburse Invesco for all reasonable,
documented consulting, legal and other out-of-pocket fees and expenses incurred
by Invesco related to the documentation and negotiation of the Transaction
Documents and documents related thereto up to a maximum of $50,000; (c)
following the Second Closing Date, the Company shall reimburse WIM for all
reasonable, documented consulting, legal and other out-of-pocket fees and
expenses incurred by WIM related to the documentation and negotiation of the
Transaction Documents and documents related thereto up to a maximum of £30,000
(plus VAT). If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorney’s fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.
11.12    Survival. The representations, warranties, covenants and agreements
made in this Agreement shall survive any investigation made by the Company or
the Purchasers and each of the First Closing and the Second Closing, if any.
11.13    Acknowledgement.
(a)    The Company acknowledges that Invesco is the investment manager of, and
will enter into all documentation on behalf the Invesco Funds. All of the
Invesco Funds’ rights will be exercised by Invesco as agent for the Invesco
Funds. Invesco is acting as agent only and as such assumes no responsibility or
liability whatsoever. Invesco acknowledges it has full power, capacity and
authority to (i) enter into this Agreement on its own behalf and as agent for
and on behalf of the Invesco Funds and (ii) bind itself and the Invesco Funds to
the terms hereof.
(b)     WIM is the investment manager of, and will enter into all documentation
on behalf of, funds under its management (the “Funds”). All the Purchaser's
rights will be exercised by WIM as agent for the Funds. WIM is acting as agent
only and as such assumes no responsibility or liability whatsoever.
[signature pages follow]




44







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
EVOFEM BIOSCIENCES, INC.


 
By:
 /s/ Saundra Pelletier    
Name:
Saundra Pelletier

Title:
Chief Executive Officer









SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
PDL BIOPHARMA, INC.:


 
By:
 /s/ Dominique P. Monnet
Name:
Dominique P. Monnet
Title:
President and CEO
Address:
932 Southwood Blvd., Incline Village, NV 89451
Email:
general.counsel@pdl.com







SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
PURCHASERS:


INVESCO ASSET MANAGEMENT LTD., as agent for and on behalf of its discretionary
managed clients


 
By:
 /s/ Graeme Proudfoot
Name:
Graeme Proudfoot
Title:
Director
Address:
Perpetual Park, Perpetual Park Drive, Henley-on-Thames, OXON RG9 1HH
Email:
 









PURCHASERS:


WOODFORD INVESTMENT MANAGEMENT LIMITED acting for and on behalf of investment
funds clients under its investment management


 
By:
 /s/ Paul Green
Name:
Paul Green
Title:
Authorised Signatory
Address:
9400 Garsington Road, Oxford OX4 2HN
Email:
compliance@Woodfordfunds.com







SIGNATURE PAGE TO
SECURITIES PURCHASE AGREEMENT





--------------------------------------------------------------------------------






EXHIBIT A
SCHEDULE OF PURCHASERS


Name and Address
Number of Shares to be Purchased in First Closing*
Number of Common Warrant Shares Underlying Common Warrants Purchased in First
Closing*
Aggregate Purchase Price of First Closing Securities
Number of Shares to be Purchased in Second Closing*
Number of Common Warrant Shares Underlying Common Warrants Purchased in Second
Closing*
Aggregate Purchase Price of Second Closing Securities
PDL BioPharma, Inc.
932 Southwood Boulevard
Incline Village, Nevada 89451
Attn: General Counsel
6,666,667
1,666,667


$30,000,001.50


6,666,667
1,666,667


$30,000,001.50


Invesco Asset Management Ltd.,
as agent for and on behalf of its
discretionary managed clients, 1555 Peachtree Street NE, Suite
1800, Atlanta GA 30309
-
-
-


2,222,222
555,556(1)


$9,999,999.00


Woodford Investment Management Limited acting on behalf of funds under its
management (“WIM”), 9400 Garsington Road, Oxford, OX4 2HN, United Kingdom
-
-
-


2,222,222
555,556(2)


$9,999,999.00


TOTAL
6,666,667
1,666,667


$30,000,001.50


11,111,111
2,777,779


$49,999,999.50


 
* Subject to appropriate adjustment in the event of a stock dividend, stock
split, combination or other similar recapitalization affecting the Common Stock.
(1) Excludes 212,765 warrants surrendered by Invesco Asset Management Ltd. in
connection with this Agreement.
(2) Exclude 1,450,264 warrants surrendered by WIM in connection with this
Agreement.



 

















--------------------------------------------------------------------------------






EXHIBIT B-1
FORM OF COMMON WARRANT











--------------------------------------------------------------------------------






EXHIBIT B-2
FORM OF COMMON WARRANT (UNITS)











--------------------------------------------------------------------------------






APPENDIX I
PURCHASER QUESTIONNAIRE











--------------------------------------------------------------------------------





APPENDIX II
SELLING STOCKHOLDER QUESTIONNAIRE











--------------------------------------------------------------------------------





APPENDIX III
REGISTRATION RIGHTS AGREEMENT















--------------------------------------------------------------------------------






APPENDIX IV
VOTING AND SUPPORT AGREEMENT











--------------------------------------------------------------------------------





SCHEDULE OF EXCEPTIONS















--------------------------------------------------------------------------------






SCHEDULE 1
Name






Form of Affiliate Legend
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE HELD BY AN AFFILIATE OF THE
ISSUER AS DEFINED IN RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY ONLY BE SOLD OR OTHERWISE TRANSFERRED IN COMPLIANCE WITH THE
REQUIREMENTS OF RULE 144 OR PURSUANT TO A REGISTRATION STATEMENT UNDER SAID ACT
OR AN EXEMPTION FROM SUCH REGISTRATION.”











